Exhibit 10.24

 

LEASE

 

 

BY AND BETWEEN

 

 

SHORELINE PARK, LLC,
a Delaware limited liability company
as Landlord

 

 

and

 

 

OMNICELL Inc.,
as Tenant

 

 

For Premises located at

 

1201 Charleston Road,
Mountain View, California

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

SUMMARY OF BASIC LEASE TERMS

 

ARTICLE 1 DEFINITIONS

 

ARTICLE 2 DEMISE, CONSTRUCTION, AND ACCEPTANCE

 

ARTICLE 3 RENT

 

ARTICLE 4 USE OF PREMISES

 

ARTICLE 5 TRADE FIXTURES AND ALTERATIONS

 

ARTICLE 6 REPAIR AND MAINTENANCE

 

ARTICLE 7 WASTE DISPOSAL AND UTILITIES

 

ARTICLE 8 COMMON OPERATING EXPENSES

 

ARTICLE 9 INSURANCE

 

ARTICLE 10 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

 

ARTICLE 11 DAMAGE TO PREMISES

 

ARTICLE 12 CONDEMNATION

 

ARTICLE 13 DEFAULT AND REMEDIES

 

ARTICLE 14 ASSIGNMENT AND SUBLETTING

 

ARTICLE 15 GENERAL PROVISIONS

 

--------------------------------------------------------------------------------


 

LEASE

 

This Lease is dated as of the lease reference date specified in Section A of the
Summary of Basic Lease Terms and is made by and between the party identified as
Landlord in Section B of the Summary and the party identified as Tenant in
Section C of the Summary.

 

 

SUMMARY OF BASIC LEASE TERMS

 

SECTION
(LEASE REFERENCE)

 

TERMS

 

 

 

A.
(Introduction)

 

Lease Reference Date:

 

June 11, 2003

 

 

 

 

 

 

 

 

 

B.
(Introduction)

 

Landlord:

 

SHORELINE PARK, LLC
a Delaware limited liability company

 

 

 

 

 

C.
(Introduction)

 

Tenant:

 

OMNICELL, INC.
a Delaware corporation

 

 

 

 

 

D.
(§ 1.20)

 

Premises:

 

That area consisting of approximately 86,995 square feet of gross leasable area
the address of which is 1201 Charleston Road, Mountain View, California, and
which is located within the Building as shown on Exhibit A.

 

 

 

 

 

F.
(§1.21)

 

Project:

 

The parcel(s) of land containing the Building and Common Area and the other
improvements located on said land, all as outlined in Exhibit A.

 

 

 

 

 

F.
(§ 1.7)

 

Building:

 

The building in which the Premises are located having an address of 1201
Charleston Road, Mountain View, California, and containing approximately 86,995
square feet of gross leasable area.  The rentable square footage (“RSF”) of the
Premises will be determined by measurement based on the final Space Plans in
accordance with Paragraph 8 of Exhibit B.

 

 

 

 

 

G.

 

Tenant’s Share:

 

Not applicable.  Tenant shall not be required to pay for operating expenses.

 

 

 

 

 

H.

 

Tenant’s Allocated Parking Stalls:

 

Tenant is entitled to use the 290 parking stalls at the Project located adjacent
to the Premises and outlined on Exhibit A.

 

 

 

 

 

I.
(§ 1.24)

 

Scheduled Commencement Date:  October 1, 2003.

 

 

 

J.
(§ 1.17)

 

Lease Term:

 

60 calendar months (plus the partial month following the Commencement Date if
such date is not the first day of a month).  If the Commencement Date is other
than the first day

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

of a calendar month, the first month shall include the remainder of the calendar
month in which the Commencement Date occurs plus the first full calendar month
thereafter, and Base Monthly Rent for such first month shall include the full
Base Monthly Rent for the first full calendar month plus Base Monthly Rent for
the partial month in which the Commencement Date occurs prorated on a daily
basis

 

 

 

 

 

 

 

 

 

See Addendum No. 1 for Tenant’s option to extend.

 

 

 

 

 

K.
(§ 3.1)

 

Base Monthly Rent:

 

Months

 

Monthly Amount

 

Amount/RSF

 

 

 

1 – 12

 

-0-

 

-0-

 

 

 

 

 

 

13 – 24

 

$

113,093.50

 

$

1.30

 

 

 

 

 

 

25 – 36

 

$

117,443.25

 

$

1.35

 

 

 

 

 

 

37 – 48

 

$

121,793.00

 

$

1.40

 

 

 

 

 

 

49 – 60

 

$

130,492.50

 

$

1.50

 

 

 

 

 

 

 

 

 

 

 

In the event the actual rentable square footage of the Premises is more or less
than 86,995, as determined in accordance with Paragraph 8 of Exhibit B,  the
amount of the Base Monthly Rent will be adjusted accordingly.

 

 

 

 

 

L.
(§ 3.3)

 

Prepaid Rent:  $-0-

 

 

 

 

 

M.
(§ 3.5)

 

Security Deposit:  $-0-

 

 

 

 

 

N.
(§ 4.1)

 

Permitted Use:

 

General office, research and development, light manufacturing, assembly and
other uses incidental thereto.

 

 

 

 

 

O.
(§ 5.2)

 

Permitted Tenant’s Alterations limit:  $25,000.00

 

 

 

 

 

P.
(§9.1)

 

Tenant’s Liability Insurance Minimum:  $3,000,000.00

 

 

 

 

 

Q.
(§ 1.3)

 

Landlord’s Address:

 

Divco West Group, LLC
100 Park Center Plaza, Suite 425
San Jose, California 95113
Attn:  Property Manager

 

 

 

 

 

 

 

With a copy to:

 

 

Divco West Group, LLC
150 Almaden Blvd., Suite 700
San Jose, CA 95113
Attn.: Asset Manager

 

 

 

 

 

 

R.
(§ 1.3)

 

Tenant’s Address:

 

1101 East Meadow Drive
Palo Alto, CA 94303
Attn:  Vice President of Finance

 

2

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

 

Attn:  Corporate Counsel

 

 

 

 

 

S.
(§15.13)

 

Retained Real Estate Brokers:  Colliers International representing Landlord and
Cornish & Carey Commercial representing Tenant

 

 

 

 

 

T.
(§ 1.16)

 

Lease:

 

This Lease includes the summary of the Basic Lease

Terms, the Lease, and the following exhibits and addenda:

 

 

 

 

 

 

 

 

 

Exhibit A - Project Site Plan and Outline of the Premises

 

 

 

 

Exhibit B - Work Letter for Tenant Improvements

 

 

 

 

Exhibit C - Acceptance Agreement

 

 

 

 

Exhibit D - Hazardous Material Certificate

 

 

 

 

Addendum No. 1

 

The foregoing Summary is hereby incorporated into and made a part of this
Lease.  Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information.  In the event of any conflict between the Summary and the Lease,
the Summary shall control.

 

ARTICLE 1 DEFINITIONS

 

1.1                                 General:  Any initially capitalized term
that is given a special meaning by this Article 1, the Summary, or by any other
provision of this Lease (including the exhibits attached hereto) shall have such
meaning when used in this Lease or any addendum or amendment hereto unless
otherwise clearly indicated by the context.

 

1.2                                 Additional Rent:  The term “Additional Rent”
is defined in Section 3.2.

 

1.3                                 Address for Notices:  The term “Address for
Notices” means the addresses set forth in Sections Q and R of the Summary;
provided, however, that after the Commencement Date, Tenant’s Address for
Notices shall be the address of the Premises.

 

1.4                                 Agents:  The term “Agents” means the
following: (i) with respect to Landlord, the employees, contractors and agents
of Landlord; and (ii) with respect to Tenant, the employees, contractors, agents
and invitees of Tenant, and Tenant’s subtenants.

 

1.5                                 Agreed Interest Rate:  The term “Agreed
Interest Rate” means that interest rate determined as of the time it is to be
applied that is equal to the lesser of (i) 5% in excess of the discount rate
established by the Federal Reserve Bank of San Francisco as it may be adjusted
from time to time, or (ii) the maximum interest rate permitted by Law.

 

1.6                                 Base Monthly Rent:  The term “Base Monthly
Rent” means the fixed monthly rent payable by Tenant pursuant to Section 3.1
which is specified in Section K of the Summary.

 

1.7                                 Building:  The term “Building” means the
building in which the Premises are located which Building is identified in
Section F of the Summary.

 

1.8                                 Commencement Date:  The term “Commencement
Date” is the date the Lease Term commences, which term is defined in Section
2.2.

 

3

--------------------------------------------------------------------------------


 

1.9                                 Common Area:  The term “Common Area” means
all areas and facilities within the Project that are not designated by Landlord
for the exclusive use of Tenant or any other lessee or other occupant of the
Project, including the parking areas, access and perimeter roads, pedestrian
sidewalks, landscaped areas, trash enclosures, recreation areas and the like.

 

1.10                           [intentionally omitted].

 

1.11                           Effective Date:  The term “Effective Date” means
the date the last signatory to this Lease whose execution is required to make it
binding on the parties hereto shall have executed this Lease.

 

1.12                           Event of Tenant’s Default:  The term “Event of
Tenant’s Default” is defined in Section 13.1.

 

1.13                           Hazardous Materials:  The terms “Hazardous
Materials” and “Hazardous Materials Laws” are defined in Section 7.2F.

 

1.14                           Insured and Uninsured Peril:  The terms “Insured
Peril” and “Uninsured Peril” are defined in ¶11.2E.

 

1.15                           Law:  The term “Law” means any judicial decision,
statute, constitution, ordinance, resolution, regulation, rule, administrative
order, or other requirement of any municipal, county, state, federal or other
government agency or authority having jurisdiction over the parties to this
Lease or the Premises, or both, in effect either at the Effective Date or any
time during the Lease Term, including, without limitation, any Hazardous
Material Law (as defined in Section 7.2F) and the Americans with Disabilities
Act, 42 U.S.C. §§ 12101 et. seq. and any rules, regulations, restrictions,
guidelines, requirements or publications promulgated or published pursuant
thereto.

 

1.16                           Lease:  The term “Lease” means the Summary and
all elements of this Lease identified in Section T of the Summary, all of which
are attached hereto and incorporated herein by this reference.

 

1.17                           Lease Term:  The term “Lease Term” or “Term”
means the term of this Lease which shall commence on the Commencement Date and
continue for the period specified in Section J of the Summary.

 

1.18                           Lender:  The term “Lender” means any beneficiary,
mortgagee, secured party, lessor, or other holder of any Security Instrument.

 

1.19                           Permitted Use:  The term “Permitted Use” means
the use specified in Section N of the Summary.

 

1.20                           Premises:  The term “Premises” means that
building area described in Section D of the Summary that is within the Building.

 

1.21                           Project:  The term “Project” means that real
property and the improvements thereon which are specified in Section E of the
Summary.

 

1.22                           Private Restrictions:  The term “Private
Restrictions” means all recorded covenants, conditions and restrictions, private
agreements, reciprocal easement agreements, and any other recorded instruments
affecting the use of the Premises which (i) exist as of the Effective Date, or
(ii) are recorded after the Effective Date and are approved by Tenant.

 

1.23                           [intentionally omitted]

 

4

--------------------------------------------------------------------------------


 

1.24                           Scheduled Commencement Date:  The term “Scheduled
Commencement Date” means the date specified in Section I of the Summary.

 

1.25                           Security Instrument:  The term “Security
Instrument” means any underlying lease, mortgage or deed of trust which now or
hereafter affects the Project, and any renewal, modification, consolidation,
replacement or extension thereof.

 

1.26                           Summary:  The term “Summary” means the Summary of
Basic Lease Terms executed by Landlord and Tenant that is part of this Lease.

 

1.27                           Tenant’s Alterations:  The term “Tenant’s
Alterations” or “Tenant’s Alteration” or “Tenant Alteration” means all
improvements, additions, alterations, and fixtures installed in the Premises by
Tenant.

 

1.28                           [intentionally omitted]

 

1.29                           Trade Fixtures:  The term “Trade Fixtures” means
anything affixed to the Premises by Tenant at its expense for purposes of trade,
manufacture, ornament or domestic use (except replacement of similar work or
material originally installed by Landlord) which can be removed without material
injury to the Premises unless such thing has, by the manner in which it is
affixed, become an integral part of the Premises.

 

ARTICLE 2 DEMISE, CONSTRUCTION, AND ACCEPTANCE

 

2.1                                 Demise of Premises:  Landlord hereby leases
to Tenant, and Tenant leases from Landlord, for the Lease Term upon the terms
and conditions of this Lease, the Premises, together with (i) the non-exclusive
right to use Tenant’s Allocated Parking Stalls within the Common Area (subject
to the limitations set forth in Section 4.5), and (ii) the non-exclusive right
to use the Common Area for ingress to and egress from the Premises and for the
purposes for which such areas have been designated.  Landlord reserves the use
of the exterior walls, the roof and the area beneath and above the Premises,
together with the right to install, maintain, use, and replace ducts, wires,
conduits and pipes leading through the Premises in locations which will not
interfere with Tenant’s use of the Premises.

 

2.2                                 Commencement Date:  The “Commencement Date”
shall mean the later of (a) the date the “Tenant Improvements” and the “Exterior
Work” have been “Substantially Completed” (as such terms are defined in Exhibit
B attached hereto), and (b) October 1, 2003.  The Scheduled Commencement Date is
an estimate of the actual Commencement Date.

 

2.3                                 Construction of Improvements:  Landlord
shall construct the Tenant Improvements in accordance with the terms of
Exhibit B.

 

2.4                                 Delivery and Acceptance of Possession:  If
Landlord is unable to deliver possession of the Premises to Tenant on or before
the Scheduled Commencement Date for any reason whatsoever, then this Lease shall
not be void or voidable except as provided in this paragraph, and Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom.  If the
delay in delivery is due to any Tenant Delay (as defined in Exhibit B) , then
Substantial Completion of the Tenant Improvements shall be deemed (for the
purposes of calculating the Commencement Date) to be the date the Tenant
Improvements would have been Substantially Completed but for such Tenant Delays.
Notwithstanding the foregoing, if the Commencement Date does not occur within 90
days after the Scheduled Commencement Date, which date is not subject to
extension due to Force Majeure Delays (as that term is defined in Exhibit B),
then Tenant (if the delay was not due to a Tenant Delay), as its sole and
exclusive remedy, shall have the right to terminate this Lease upon written
notice to

 

5

--------------------------------------------------------------------------------


 

Landlord within ten (10) days after the earlier of (i) notice from Landlord that
there will be a delay beyond said 90-day time period, or (ii) end of said time
period.

 

Upon Substantial Completion of the Tenant Improvements, Landlord and Tenant
shall together execute an acceptance agreement in the form attached as Exhibit
C, appropriately completed.  The failure of Landlord or Tenant to execute such
acceptance agreement shall not delay the Commencement Date.

 

2.5                                 Early Occupancy:  Tenant shall have access
to the Premises prior to the Commencement Date to make arrangements for Tenant’s
move into the Premises and to install fixtures, supplies, inventory and other
property. Tenant agrees that it shall not interfere with the progress of
Landlord’s work by such entry. During the course of any pre-term possession, all
terms and conditions of this Lease shall apply, except for the payment of Rent
and the start of the Commencement Date.  If such access is interfering with the
construction of the Tenant Improvements as determined by Landlord’s general
contractor, then Tenant agrees to discontinue the activities that is causing the
interference or vacate the Premises.

 

ARTICLE 3 RENT

 

3.1                                 Base Monthly Rent:  Commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay to
Landlord the Base Monthly Rent set forth in Section K of the Summary.

 

3.2                                 Additional Rent:  Commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay the
following as additional rent (the “Additional Rent”): (i) any late charges or
interest due Landlord pursuant to Section 3.4; (ii) Landlord’s share of any
Subrent received by Tenant upon certain assignments and sublettings as required
by Section 14.1; (iii) any legal fees and costs due Landlord pursuant to Section
15.9; and (iv) any other charges due Landlord pursuant to this Lease.  This
Lease is intended to be a “gross lease,” and all charges for common area costs,
maintenance costs, insurance costs and real estate taxes are included in Base
Monthly Rent, except as otherwise explicitly provided herein.

 

3.3                                 Payment of Rent:  Prior to the first day of
the thirteenth full month of the Lease Term, Tenant shall pay to Landlord the
amount set forth in Section L of the Summary as prepayment of rent, for credit
against the Base Monthly Rent due for the thirteenth month of the Lease Term. 
The term “Rent” or “rent” shall mean Base Monthly Rent and Additional Rent.  All
rent required to be paid in monthly installments shall be paid in advance on the
first day of each calendar month during the Lease Term.  All rent shall be paid
in lawful money of the United States, without any abatement, deduction or offset
whatsoever (except as specifically provided in Sections 10.1, 11.4 or 12.3), and
without any prior demand therefor.  Rent shall be paid to Landlord at its
address set forth in Section Q of the Summary, or at such other place as
Landlord may designate from time to time in writing.  Tenant’s obligation to pay
Base Monthly shall be prorated at the commencement and expiration of the Lease
Term.

 

3.4                                 Late Charge, Interest and Quarterly
Payments:

 

(a)                                  Late Charge.  Tenant acknowledges that the
late payment by Tenant of any installment of rent, or any other sum of money
required to be paid by Tenant under this Lease, will cause Landlord to incur
certain costs and expenses not contemplated under this Lease, the exact amount
of such costs being extremely difficult and impractical to fix.  Such costs and
expenses will include, without limitation, attorneys’ fees, administrative and
collection costs, and processing and accounting expenses and other costs and
expenses necessary and incidental thereto.  If any Base Monthly Rent or
Additional Rent is not received by Landlord from Tenant when due such payment is
due, then upon three (3) day’s advance notice to Tenant, Tenant shall
immediately pay to Landlord a late charge equal to 10% of such delinquent rent
as liquidated damages for Tenant’s failure to make timely payment.  In no event
shall this provision for a late charge be deemed to grant to Tenant a grace
period or extension of time within which to pay any rent or prevent Landlord
from exercising

 

6

--------------------------------------------------------------------------------


 

any right or remedy available to Landlord upon Tenant’s failure to pay any rent
due under this Lease in a timely fashion, including any right to terminate this
Lease pursuant to Section 13.2B.

 

(b)                                 Interest.  If any rent remains delinquent
for a period in excess of five (5) days following written notice to Tenant,
then, in addition to such late charge, Tenant shall pay to Landlord interest on
any rent that is not paid when due at the Agreed Interest Rate following the
date such amount became due until paid.

 

(c)                                  [intentionally omitted]

 

3.5                                 Security Deposit:  [intentionally omitted]

 

3.6                                 Electronic Payment. [intentionally omitted]

 

ARTICLE 4 USE OF PREMISES

 

4.1                                 Limitation on Use:  Tenant shall use the
Premises solely for the Permitted Use specified in Section N of the Summary. 
There shall not be any change in use without the prior written consent of
Landlord which will not be unreasonably withheld.  Tenant shall not do anything
in or about the Premises which will (i) cause structural injury to the Building,
or (ii) cause damage to any part of the Building except to the extent reasonably
necessary for the installation of Tenant’s Trade Fixtures and Tenant’s
Alterations, and then only in compliance with the applicable provisions of this
Lease.  Tenant shall not operate any equipment within the Premises which will
(i) materially damage the Building or the Common Area, (ii) overload existing
electrical systems or other mechanical equipment servicing the Building, (iii)
impair the efficient operation of the sprinkler system or the heating,
ventilating or air conditioning (“HVAC”) equipment within or servicing the
Building, or (iv) damage, overload or corrode the sanitary sewer system.  Tenant
shall not set any load on the floor in excess of the load limits for which such
items are designed.  Any dust, fumes, or waste products generated by Tenant’s
use of the Premises shall be contained and  disposed so that they do not (i)
create an unreasonable fire or health hazard, (ii) damage the Premises, or (iii)
result in the violation of any Law.  Except as approved by Landlord, Tenant
shall not change the exterior of the Building or install any equipment or
antennas on or make any penetrations of the exterior or roof of the Building. 
Tenant shall not commit any waste in or about the Premises, and Tenant shall
keep the Premises in a neat, clean, attractive and orderly condition, free of
any nuisances.  If Landlord designates a standard window covering for use
throughout the Building, Tenant shall use this standard window covering to cover
all windows in the Premises.  Tenant shall not conduct on any portion of the
Premises or the Project any public or private auction, fire sale,
going-out-of-business sale, distress sale or other liquidation sale.

 

4.2                                 Compliance with Regulations:  Tenant shall
not use the Premises in any manner which violates any Laws or Private
Restrictions which affect the Premises.  Tenant shall abide by and promptly
observe and comply with all Laws and Private Restrictions.  Tenant shall not use
the Premises in any manner which will cause a cancellation of any insurance
policy covering Tenant’s Alterations or any improvements installed by Landlord
at its expense or which poses an unreasonable risk of damage or injury to the
Premises.  Tenant shall not sell, or permit to be kept, used, or sold in or
about the Premises any article which is prohibited by the standard form of fire
insurance policy.  Tenant shall comply with all reasonable requirements of any
insurance company, insurance underwriter, or Board of Fire Underwriters which
are necessary to maintain the insurance coverage carried by either Landlord or
Tenant pursuant to this Lease.  Notwithstanding the foregoing or anything to the
contrary contained in this Lease, Tenant shall not be responsible for compliance
with any Laws where such compliance is not related specifically to Tenant’s use
and occupancy of the Premises, including without limitation the construction of
any Tenant Alteration.  For example, if any governmental authority should
require any portion of the Project or the Premises to be structurally
strengthened against earthquake, or should require the removal of Hazardous
Materials from the Premises and such measures are imposed as a

 

7

--------------------------------------------------------------------------------


 

general requirement applicable to all tenants rather than as a condition to
Tenant’s specific use or occupancy of the Premises, such work shall be performed
by and at the sole cost of Landlord.

 

4.3                                 Outside Areas:  No materials, supplies,
tanks or containers, equipment, finished products or semi-finished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain outside of the Premises except in outside the Building which
have been designed for such purpose by Landlord for such use by Tenant.

 

4.4                                 Signs:  Tenant shall be entitled to have one
sign identifying Tenant’s name on the Building and on its name listed on the
monument sign for the Building, provided each such sign is permitted and in
conformity with all Laws and Private Restrictions then in effect and the design,
size and quality of such signs are approved by Landlord, which approval will not
be unreasonably withheld.  Such signage shall be installed at the expense of
Landlord as a Tenant Improvement pursuant to Exhibit B.  At its expense, Tenant
shall maintain such signs in good condition and repair and shall be obligated to
remove the sign on the Building at the expiration or sooner termination of the
Lease Term.  Except as provided above, Tenant shall not be entitled to any other
signage at the Building or Project.

 

4.5                                 Parking:  Tenant is allocated and shall have
the non-exclusive right to use not more than the number of Tenant’s Allocated
Parking Stalls contained within the Project described in Section H of the
Summary for its use and the use of Tenant’s Agents.  Tenant shall not at any
time use more parking spaces than the number so allocated to Tenant or park its
vehicles or the vehicles of others in any portion of the Project not designated
by Landlord as a non-exclusive parking area.  If Landlord grants to any other
tenant the exclusive right to use any particular parking space(s), Tenant shall
not use such spaces.  Landlord reserves the right, after having given Tenant
reasonable notice, to have any vehicles owned by Tenant or Tenant’s Agents
utilizing parking spaces in excess of the parking spaces allowed for Tenant’s
use to be towed away at Tenant’s cost.  All trucks and delivery vehicles shall
be (i) parked at the rear of the Building, (ii) loaded and unloaded in a manner
which does not interfere with the businesses of other occupants of the Project,
and (iii) permitted to remain on the Project only so long as is reasonably
necessary to complete loading and unloading.  In the event Landlord elects or is
required by any Law to limit or control parking in the Project, whether by
validation of parking tickets or any other method of assessment, Tenant agrees
to participate in such validation or assessment program under such reasonable
rules and regulations as are from time to time established by Landlord.

 

4.6                                 Rules and Regulations:  Landlord may from
time to time promulgate reasonable and nondiscriminatory rules and regulations
applicable to all occupants of the Project for the care and orderly management
of the Project and the safety of its tenants and invitees.  Such rules and
regulations shall be binding upon Tenant upon delivery of a copy thereof to
Tenant, and Tenant agrees to abide by such rules and regulations.  If there is a
conflict between the rules and regulations and any of the provisions of this
Lease, the provisions of this Lease shall prevail.  Landlord shall not be
responsible for the violation by any other tenant of the Project of any such
rules and regulations; provided, however, that Landlord shall use its
commercially reasonable efforts to require compliance by other tenants with such
rules and regulations, but such efforts shall not require Landlord to terminate
any lease or commence any litigation or arbitration proceeding.

 

ARTICLE 5 TRADE FIXTURES AND ALTERATIONS

 

5.1                                 Trade Fixtures:  Throughout the Lease Term,
Tenant may provide and install, and shall maintain in good condition, any Trade
Fixtures required in the conduct of its business in the Premises, except to the
extent (a) any Trade Fixture will use, generate, store or dispose of any
Hazardous Material in which case the installation of such Trade Fixtures shall
be in compliance with the provisions of Article 7, or (b) any Trade Fixture will
constitute a Tenant Alteration, in which case it shall be subject to the
requirements set forth below for the construction of a Tenant Alteration,
including, without limitation, the prior written consent of Landlord, if
required.  All Trade Fixtures shall remain Tenant’s property.

 

8

--------------------------------------------------------------------------------


 

5.2                                 Tenant’s Alterations:  Construction by
Tenant of a Tenant Alteration shall be governed by the following:

 

A.                                   Consent Required.  Tenant shall not
construct any Tenant’s Alterations or otherwise alter the Premises without
Landlord’s prior written approval, which will not be unreasonably withheld
unless such Tenant Alteration affects areas outside of the Premises or the
exterior of the Building or the structural parts of the Building, in which case
Landlord may withhold its consent in its sole and absolute discretion. 
Notwithstanding the foregoing, Landlord’s consent shall not be required for any
Tenant Alteration to the interior of the Premises that complies with the
following requirements: (a) is cosmetic in nature such as painting; or (b)(i)
does not affect the roof or any area outside of the Premises; (ii) does not
adversely affect the structural parts of the Building or electrical, plumbing,
HVAC or mechanical systems in the Building or servicing the Premises, or the
sprinkler or other life safety system; and (iii) costs less than the Permitted
Tenant Alterations Limit specified in Section O of the Summary per work of
improvement and in the aggregate for all of such Alterations during a calendar
year (herein referred to as “Minor Alteration”). Tenant shall provide Landlord
with prior written notice of any Minor Alteration that requires a building
permit.  In the event Landlord’s approval for any Tenant’s Alterations is
required, Tenant shall not construct the Tenant Alteration until Landlord has
approved in writing the plans and specifications therefor, and such Tenant’s
Alterations shall be constructed substantially in compliance with such approved
plans and specifications.  All Tenant’s Alterations constructed by Tenant shall
be constructed by a licensed contractor reasonably approved by Landlord in
accordance with all Laws using new materials of good quality.

 

B.                                     Other Requirements.  Tenant shall not
commence construction of any Tenant’s Alterations until (i) all required
governmental approvals and permits have been obtained, (ii) all requirements
regarding insurance imposed by this Lease have been satisfied, (iii) Tenant has
given Landlord at least five days’ prior notice of its intention to commence
such construction, and (iv) if reasonably requested by Landlord, Tenant has
obtained contingent liability and broad form builders’ risk insurance in an
amount reasonably satisfactory to Landlord if there are any perils relating to
the proposed construction not covered by insurance carried pursuant to Article
9.

 

C.                                     Restoration.  All Tenant’s Alterations
shall remain the property of Tenant during the Lease Term.  At the expiration or
sooner termination of the Lease Term, all Tenant’s Alterations shall be
surrendered to Landlord as part of the realty and shall then become Landlord’s
property, and Landlord shall have no obligation to reimburse Tenant for all or
any portion of the value or cost thereof; provided, however, that if Landlord
requires Tenant to remove any Tenant’s Alterations in accordance with the
provisions of this Section, Tenant shall so remove such Tenant’s Alterations
prior to the expiration or sooner termination of the Lease Term. 
Notwithstanding the foregoing, Tenant shall not be obligated to remove any
Tenant’s Alterations with respect to which the following is true: (i) Tenant was
required, or elected, to obtain the approval of Landlord to the installation of
the Leasehold Improvement in question; (ii) at the time Tenant requested
Landlord’s approval, Tenant requested of Landlord in writing that Landlord
inform Tenant of whether or not Landlord would require Tenant to remove such
Tenant Alteration at the expiration of the Lease Term; and (iii) at the time
Landlord granted its approval, it did not inform Tenant in writing that it would
require Tenant to remove such Leasehold Improvement at the expiration of the
Lease Term.

 

5.3                                 Alterations Required by Law:  Tenant shall
make any alteration, addition or change of any sort to the Premises that is
required by any Law because of (i) Tenant’s particular use or change of use of
the Premises; (ii) Tenant’s application for any permit or governmental approval;
or (iii) Tenant’s construction or installation of any Tenant’s Alterations or
Trade Fixtures.  Any other alteration, addition, or change required by Law which
is not the responsibility of Tenant pursuant to the foregoing shall be made by 
Landlord.

 

5.4                                 [intentionally omitted]

 

9

--------------------------------------------------------------------------------


 

5.5                                 Mechanic’s Liens:  Tenant shall keep the
Project free from any mechanics’ liens caused by Tenant or its Agents and shall
pay when due all bills arising out of any work performed, materials furnished,
or obligations incurred by Tenant or Tenant’s Agents relating to the Project. 
If any such claim of lien is recorded, Tenant shall bond against or discharge
the same within 10 business days after notice from Landlord, but in any event
prior to the time Landlord’s interest may be adversely effected.  Should any
lien be filed against the Project or any action be commenced affecting title to
the Project, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.

 

5.6                                 Taxes on Tenant’s Property:  Tenant shall
pay before delinquency any and all taxes, assessments, license fees and public
charges levied, assessed or imposed against Tenant’s estate in this Lease or the
property of Tenant situated within the Premises which become due during the
Lease Term.  If any tax or other charge is assessed by any governmental agency
because of the execution of this Lease, such tax shall be paid by Landlord.  On
demand by Landlord, Tenant shall furnish Landlord with satisfactory evidence of
these payments.

 

ARTICLE 6 REPAIR AND MAINTENANCE

 

6.1                                 Tenant’s Obligation to Maintain:  Except as
otherwise provided in Section 6.2, Section 11.1, and Section 12.3, Tenant shall
be responsible for the following during the Lease Term:

 

A.                                   General.  Except for those items required
to be maintained by Landlord, Tenant shall clean and maintain in good order,
condition, and repair and replace when necessary the Premises and every part
thereof, through regular inspections and servicing, including, but not limited
to: (i) all plumbing and sewage facilities within the Premises (including all
sinks, toilets, faucets and drains), and all ducts, pipes, vents or other parts
of the HVAC or plumbing system within the Premises; (ii) all fixtures, interior
walls, floors, carpets and ceilings; (iii) all windows, doors, entrances, plate
glass, showcases and skylights, if any, (including cleaning both interior and
exterior surfaces); (iv) all electrical facilities and all equipment (including
all lighting fixtures, lamps, bulbs, tubes, fans, vents, exhaust equipment and
systems) within the Premises; and (v) any automatic fire extinguisher equipment
in the Premises.

 

B.                                     Utilities and Glass.  With respect to
utility facilities serving the Premises (including electrical wiring and
conduits, gas lines, water pipes, and plumbing and sewage fixtures and pipes),
Tenant shall be responsible for the maintenance and repair of any such
facilities which serve only the Premises, including all such facilities that are
within the walls or floor, or on the roof of the Premises, and any part of such
facility that is not within the Premises, but only up to the point where such
facilities enter the Premises.

 

C.                                     Windows.  Tenant shall replace any
damaged or broken glass in the Premises (including all interior and exterior
doors and windows) with glass of the same kind, size and quality.  Tenant shall
repair any damage to the Premises (including exterior doors and windows) caused
by vandalism or any unauthorized entry. Tenant shall maintain continuously
throughout the Lease Term a service contract for the washing of all windows
(both interior and exterior surfaces) in the Premises, which contract provides
for the periodic washing of all such windows as necessary to maintain the
appearance of the Premises in good condition and as is customary for comparable
properties in the area during the Lease Term.  Tenant shall furnish Landlord
with copies of all such service contracts.

 

D.                                    HVAC.  At its expense, Tenant shall (i)
maintain and repair (including replacement of filters, fans and other minor
equipment that requires replacement as part of the normal repair and
maintenance) all HVAC equipment which services only the Premises, and shall keep
the same in good condition through regular inspection and servicing, and (ii)
maintain continuously throughout the Lease Term a service contract for the
maintenance of all such HVAC equipment with a licensed HVAC repair and
maintenance contractor

 

10

--------------------------------------------------------------------------------


 

approved by Landlord, which contract provides for the periodic inspection and
servicing of the HVAC equipment at least once every 3 months during the Lease
Term.  Should any heat pump, condensor or other major component of the HVAC
unit(s) serving the Premises require replacement during the Term of this Lease,
such replacement shall be done by Landlord, and Tenant shall pay only its pro
rata share of the cost, based on the anticipated life of the replacement
equipment and the remaining time remaining on the Lease Term.  Tenant’s payments
shall be amortized over the remaining Lease Term.  Notwithstanding the
foregoing, Landlord may elect at any time to assume responsibility for the
maintenance, repair and replacement of such HVAC equipment which serves only the
Premises, and the cost thereof shall be paid by Tenant to Landlord within 30
days after request.  Tenant shall furnish Landlord with copies of all such
service contracts..

 

E.                                      Standards.  All repairs and replacements
required of Tenant shall be promptly made with new materials of like kind and
quality.  If the work affects the structural parts of the Building or if the
estimated cost of any item of repair or replacement is in excess of the
Permitted Tenant’s Alterations Limit, then Tenant shall first obtain Landlord’s
written approval of the scope of the work, plans therefor, materials to be used,
and the contractor.

 

F.                                      Structural.  Notwithstanding the
foregoing, Tenant shall not be responsible for repairs and maintenance to the
structural (which for purposes hereof shall mean the foundation, roof structure
and load bearing walls) or the roof membrane.

 

G.                                     Damage by Tenant.  Notwithstanding
anything to the contrary in this Lease, Tenant shall pay for any work and
materials required to be done by Landlord under this Lease due to damage caused
by the negligence, willful misconduct or misuse by Tenant or its Agents which is
not otherwise covered by insurance proceeds.  If Tenant or any of its Agents
causes a casualty causing damage to any part of the Building, Common Area or
Project, then Tenant shall pay to Landlord the amount of the applicable
deductible under Landlord’s property damage insurance, not to exceed $10,000.00
in any one case regardless of the amount of the deductible.

 

6.2                                 Landlord’s Obligations

 

A.                                   Landlord’s Warranties:  Notwithstanding
anything to the contrary in this Lease, Landlord warrants that on the
Commencement Date, (a) the Premises and Building shall comply with all Laws and
Private Restrictions then applicable to the Premises, Common Area and the
Building, and (b) the Premises, including the improvements and equipment
therein, shall be in good working order, condition, and repair.  In the event of
any breach of any of the foregoing warranties, Landlord shall promptly rectify
the same at its sole cost and expense.

 

Landlord represents and warrants to its actual knowledge, without independent
investigation other than a review of its property files for the Building, that
as of the date of this Lease no Hazardous Materials are present at the Building
in violation of any applicable Hazardous Materials Laws.

 

B.                                     Landlord’s Obligation to Maintain: 
Landlord shall repair, maintain, replace (when necessary) and operate the Common
Area and repair, maintain and replace (when necessary) the roof, exterior and
structural parts of the Building and the Common Area so that the same are kept
in good order and repair, and shall also be responsible for any latent defects
in the HVAC, plumbing and electrical systems serving the Premises.  If there is
central HVAC or other building service equipment and/or utility facilities
serving portions of the Common Area and/or both the Premises and other parts of
the Building, Landlord shall maintain and operate (and replace when necessary)
such equipment.  Landlord shall not be responsible for repairs required by an
accident, fire or other peril or for damage caused to any part of the Project by
any act or omission of Tenant or Tenant’s Agents except as otherwise required by
Article 11.  Landlord may engage contractors of its choice

 

11

--------------------------------------------------------------------------------


 

to perform the obligations required of it by this Article, and the necessity of
any expenditure to perform such obligations shall be at the sole discretion of
Landlord.

 

6.3                                 Control of Common Area:  Landlord shall at
all times have exclusive control of the Common Area.  Landlord shall have the
right, without the same constituting an actual or constructive eviction and
without entitling Tenant to any abatement of rent, to: (i) close any part of the
Common Area to whatever extent required in the opinion of Landlord’s counsel to
prevent a dedication thereof or the accrual of any prescriptive rights therein;
(ii) temporarily close the Common Area to perform maintenance or for any other
reason deemed sufficient by Landlord; (iii) change the shape, size, location and
extent of the Common Area; (iv) eliminate from or add to the Project any land or
improvement, including multi-deck parking structures; (v) make changes to the
Common Area including, without limitation, changes in the location of driveways,
entrances, passageways, doors and doorways, elevators, stairs, restrooms, exits,
parking spaces, parking areas, sidewalks or the direction of the flow of traffic
and the site of the Common Area; (vi) remove unauthorized persons from the
Project; and/or (vii) change the name or address of the Building or Project. 
Tenant shall keep the Common Area clear of all obstructions created or permitted
by Tenant.  In exercising any such rights regarding the Common Area, (i)
Landlord shall make a reasonable effort to minimize any disruption to Tenant’s
business, and (ii) Landlord shall not exercise its rights to control the Common
Area in a manner that would unreasonably interfere with Tenant’s use of the
Premises.  Landlord shall have no obligation to provide guard services or other
security measures for the benefit of the Project.  Tenant assumes all
responsibility for the protection of Tenant and Tenant’s Agents from acts of
third parties; provided, however, that nothing contained herein shall prevent
Landlord, at its sole option, from providing security measures for the Project.

 

ARTICLE 7 WASTE DISPOSAL AND UTILITIES

 

7.1                                 Waste Disposal:  Tenant shall store its
waste either inside the Premises or within outside trash enclosures provided by
the garbage collection company or Tenant.  All  entrances to such outside trash
enclosures shall be kept closed, and waste shall be stored in such manner as not
to be visible from the exterior of such outside enclosures.  Tenant shall cause
all of its waste to be regularly removed from the Premises at Tenant’s sole
cost.  Tenant shall keep all fire corridors and mechanical equipment rooms in
the Premises free and clear of all obstructions at all times.

 

7.2                                 Hazardous Materials:  Landlord and Tenant
agree as follows with respect to the existence or use of Hazardous Materials on
the Project:

 

A.                                   Hazardous Materials Disclosure
Certificate.  Prior to executing this Lease, Tenant has delivered to Landlord
Tenant’s executed initial Hazardous Materials Disclosure Certificate, in the
form attached hereto as Exhibit D (the “Initial Hazardous Materials
Certificate”).  Tenant covenants, represents and warrants to Landlord that the
information in the Initial Hazardous Materials Certificate is true and correct
and accurately describes the use(s) of Hazardous Materials which will be made
and/or used on the Premises by Tenant.  Tenant shall, commencing with the date
which is one year from the Commencement Date and continuing every year
thereafter for the Term of this Lease, deliver to Landlord, an executed and
updated Hazardous Materials Disclosure Certificate, substantially in the form
attached hereto as Exhibit D (the “Annual Hazardous Materials Certificate”)
describing Tenant’s then present use of Hazardous Materials on the Premises.

 

B.                                     Hazardous Material Usage.  Tenant shall
not be entitled to use, store, generate, transport or dispose of any Hazardous
Materials (herein referred to as “Hazardous Materials Usage”) on, in, or about
any portion of the Premises and the Project other than the materials listed in
the Hazardous Materials Certificate, without, in each instance, obtaining
Landlord’s prior written consent thereto in its reasonable discretion.  If
Landlord, in its reasonable discretion, consents in writing to any such
Hazardous Material Usage, then Tenant shall be permitted to use those Hazardous
Materials as expressly approved by Landlord in writing.

 

12

--------------------------------------------------------------------------------


 

Any such Hazardous Materials Usage may only be to the extent of the quantities
of Hazardous Materials as specified in the then applicable Hazardous Material
Disclosure Certificate or as expressly approved by Landlord.  Any Hazardous
Material Usage of Hazardous Materials by Tenant and Tenant’s Agents after the
Effective Date in or about the Project shall strictly comply with all applicable
laws, including all Hazardous Materials Laws now or hereinafter enacted.  Tenant
agrees that any changes to the type and/or quantities of Hazardous Materials
specified in the most recent approved Hazardous Material Disclosure Certificate
may be implemented only with the prior written consent of Landlord, which
consent may be given or withheld in Landlord’s reasonable discretion.  Tenant
shall not be entitled nor permitted to install any tanks under, on or about the
Premises or Project for the storage of Hazardous Materials without the express
written consent of Landlord, which may be given or withheld in Landlord’s sole
and absolute discretion.

 

C.                                     Tests and Inspections.  Subject to
Section 15.1, Landlord shall have the right at all times during the Term of this
Lease to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with the provisions of this Section
7.2 or to determine if Hazardous Materials are present in, on or about the
Premises, Building and Common Area, and (iii) request lists of all Hazardous
Materials used, stored or otherwise located on, under or about any portion of
the Premises and/or the Common Areas by Tenant.  All such tests shall be
conducted in a commercially reasonable manner, except in an emergency, so as to
minimize any unreasonable disruption of Tenant’s use and occupancy of the
Premises.  The cost of all such inspections, tests and investigations shall be
borne by Landlord, but shall be subject to indemnification by Tenant pursuant to
Section 7.2E below, if applicable.  The aforementioned rights granted herein to
Landlord and its representatives shall not create (a) a duty on Landlord’s part
to inspect, test, investigate, monitor or otherwise observe the Premises or the
activities of Tenant and Tenant’s Representatives with respect to Hazardous
Materials, including without limitation, Tenant’s operation, use and any
remediation related thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage, disposal or remediation of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith.

 

D.                                    Notice.  Tenant shall give to Landlord
immediate verbal and follow-up written notice of any spills, releases,
discharges, disposals, emissions, migrations, removals or transportation of
Hazardous Materials on, under or about any portion of the Premises, Common Areas
or Project by Tenant; provided that Tenant has actual knowledge of such
event(s).  Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation or other Hazardous
Material Usage of Hazardous Materials arising from or related to the acts or
omissions of Tenant or Tenant’s Agents such that the affected portions of the
Project and any adjacent property are returned to the condition existing prior
to the appearance of such Hazardous Materials, if commercially feasible, but in
any event in compliance with all applicable Laws.  Any such work shall be
subject to the prior written approval of Landlord in its good faith discretion. 
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Hazardous Materials
Laws or any agencies or other governmental authorities having jurisdiction
thereof relating to Tenant’s or its Agent’s use of the Premises prior to the
expiration of the Lease Term.  If Tenant fails to so promptly investigate, clean
up, remove, restore, provide closure or otherwise so remediate, Landlord may,
but without obligation to do so, take any and all steps necessary to rectify the
same and Tenant shall promptly reimburse Landlord, upon demand, for all costs
and expenses to Landlord of performing investigation, clean up, removal,
restoration, closure and remediation work.  All such work undertaken by Tenant,
as required herein, shall be performed in such a manner so as to enable Landlord
to make full economic use of the Premises and the other portions of the Project
after the satisfactory completion of such work.

 

 

 

13

--------------------------------------------------------------------------------


 

E.                                      Indemnity.

 

(1)                                  Tenant shall indemnify, hold harmless and
defend Landlord and Landlord’s Agents and mortgagees and other lien holders
(“Landlord’s Parties”), from and against any and all “Losses” (hereinafter
defined) arising from or related to: (a) any violation by Tenant or any of
Tenant’s Agents of any of Hazardous Materials Laws; (b) any breach of the
provisions of this Section 7.2 or any subsection thereof by Tenant or any of
Tenant’s Agents; or (c) any Hazardous Materials Usage by Tenant or its Agents
on, about or from the Premises of any Hazardous Material approved by Landlord
under this Lease. The term “Losses” shall mean all claims, demands, expenses,
actions, judgments, damages (whether consequential, direct or indirect),
penalties, fines, liabilities, losses of every kind and nature (including,
without limitation, property damage, diminution in value of Landlord’s interest
in the Premises or the Project, damages for the loss or restriction on use of
any space or amenity within the Building or the Project, damages arising from
any adverse impact on marketing space in the Project, sums paid in settlement of
claims and any costs and expenses associated with injury, illness or death to or
of any person), suits, administrative proceedings, costs and fees, including,
but not limited to, attorneys’ and consultants’ fees and expenses, and the costs
of cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity.  Tenant’s indemnity under this
Section 7.2 will not be applicable for any Losses due to (i) any Hazardous
Materials Usage by Landlord or Landlord Parties, or (ii) any Hazardous Materials
Usage by any other party other than Tenant or its Agents, or (iii) any Hazardous
Materials existing as of the Commencement Date.

 

(2)                                 Landlord agrees that it shall not release
any Hazardous Materials in the Building or Common Area in violation of the
applicable Hazardous Materials Laws.  If any Hazardous Materials are released in
the Building or Common Area in violation of the Hazardous Materials Laws, other
than by Tenant or any of its Agents, and such Hazardous Materials are required
to be remediated under the applicable Hazardous Materials Law by a governmental
authority having jurisdiction over the subject matter at the Building, then
Landlord agrees to remediate such Hazardous Materials, at its sole cost and
expense, to the extent required under the Hazardous Materials Laws and otherwise
in a manner determined by Landlord in its reasonable good faith discretion and
in a manner that minimizes, to the extent reasonably possible, interference with
Tenant’s use of the Premises.  Landlord shall indemnify, defend and hold
harmless Tenant and Tenant’s Agents (other than invitees of Tenant) from and
against any and all Losses (other than lost profits) arising out of (a) any
violation by Landlord or its Agents of any Hazardous Materials Laws at the
Building or Common Area, or (b) any Hazardous Materials on, under or about the
Premises or the Building existing on the Commencement Date; or (c) any Hazardous
Materials Usage by Landlord or any Hazardous Materials Usage in violation of
applicable Hazardous Materials Law by any other party other than Tenant or its
Agents, on, about or from the Premises of any Hazardous Material.  Landlord’s
indemnity under this Section 7.2E(2) will not be applicable for any Losses due
to any Hazardous Materials Usage by Tenant or its Agents.  The provisions of
this Section 7.2E(2) that require the Landlord to remediate and indemnify will
not be applicable to any to any Lender under any Security Instrument now or
hereafter encumbering any portion of the Building or Complex, even if such
beneficiary or mortgage acquires title to the Building or Complex through a
trustee sale, foreclosure or deed in lieu of foreclosure.

 

F.                                      Hazardous Material.  As used herein, the
term “Hazardous Material,” means any hazardous or toxic substance, material or
waste which is or becomes regulated by any local governmental authority, the
State of California or the United States Government or under any Hazardous
Material Law.  The term “Hazardous Material,” includes, without limitation,
petroleum products, asbestos, PCB’s, and any material or substance which is (i)
listed under Article 9 or defined as hazardous or extremely hazardous pursuant
to Article 11 of Title 22 of the California Administrative Code, Division 4,
Chapter 20, (ii) defined as a “hazardous waste” pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42
U.S.C. 6903), or (iii) defined as a “hazardous substance” pursuant to Section
101 of the Comprehensive Environmental Response; Compensation and Liability Act,
42 U.S.C. 9601 et seq. (42 U.S.C. 9601).  As used herein, the term “Hazardous
Material Law” shall mean any statute, law, ordinance, or regulation of any
governmental body or agency (including the U.S. Environmental Protection Agency,
the

 

14

--------------------------------------------------------------------------------


 

California Regional Water Quality Control Board, and the California Department
of Health Services) which regulates the use, storage, release or disposal of any
Hazardous Material.

 

G.                                     Survival.  The obligations of Landlord
and Tenant under this Section 7.2 shall survive the expiration or earlier
termination of the Lease Term.  The rights and obligations of Landlord and
Tenant with respect to issues relating to Hazardous Materials are exclusively
established by this Section 7.2.  In the event of any inconsistency between any
other part of this Lease and this Section 7.2, the terms of this Section 7.2
shall control.

 

7.3                                 Utilities:  Tenant shall promptly pay, as
the same become due, all charges for water, gas, electricity, telephone, sewer
service, waste pick-up and any other utilities, materials or services furnished
directly to or used by Tenant on or about the Premises during the Lease Term,
including, without limitation, (i) meter, use and/or connection fees, hook-up
fees, or standby fee (excluding any connection fees or hook-up fees which relate
to making the existing electrical, gas, and water service available to the
Premises as of the Commencement Date), and (ii) penalties for discontinued or
interrupted service.

 

7.4                                 Compliance with Governmental Regulations: 
Landlord and Tenant shall comply with all rules, regulations and requirements
promulgated by national, state or local governmental agencies or utility
suppliers concerning the use of utility services, including any rationing,
limitation or other control.  Tenant shall not be entitled to terminate this
Lease nor to any abatement in rent by reason of such compliance.

 

ARTICLE 8 COMMON OPERATING EXPENSES

 

8.1                                 Tenant’s Supplement Taxes.  Notwithstanding
anything to the contrary, from and after the Commencement Date, Tenant shall pay
for increases in real estate taxes (including, without limitation, all
assessments, levies and other charges included in real estate taxes by any
governmental authority) due to the construction or installation of any Trade
Fixtures or Tenant Alteration by Tenant or its assignee, sublessee,
concessionaire, or transferee under a Transfer (“Tenant’s Activities”), but in
any event not including due to the construction of the initial Tenant
Improvements.  Under applicable law in California, the construction of
alterations may result in a supplemental tax assessment and an increase in real
estate taxes.  If there is such an increase in real estate taxes due to any of
Tenant’s Activities, then Tenant shall pay as additional rent, the cost of such
increase as determined by the taxing authority.  Landlord will not be able to
advise Tenant if any alteration will trigger a supplemental tax assessment since
that determination will be made by the local assessor’s office.  Accordingly,
Tenant shall still be responsible for such increase in real estate taxes as a
result of any of Tenant’s Activities even though Landlord may have provided its
consent or approval for the construction of such alteration.   Such payment
shall be made by Tenant to Landlord within thirty (30) days prior to the date
such amounts are due to the taxing authority, upon  request by Landlord.

 

ARTICLE 9 INSURANCE

 

9.1                                 Tenant’s Insurance:  Tenant shall maintain
insurance complying with all of the following:

 

A.                                   Types.  Tenant shall procure, pay for and
keep in full force and effect the following:

 

(1)  Commercial general liability insurance, including property damage, against
liability for personal injury, bodily injury, death and damage to property
occurring in or about, or resulting from an occurrence in or about, the Premises
with combined single limit coverage of not less than the amount of Tenant’s
Liability Insurance Minimum specified in Section P of the Summary, which
insurance shall contain a “contractual liability” endorsement insuring Tenant’s
performance of Tenant’s obligation to indemnify Landlord contained in Section
10.3;

 

15

--------------------------------------------------------------------------------


 

(2)  Fire and property damage insurance in so-called “all risk” form insuring
Tenant’s Trade Fixtures and Tenant’s Alterations for the full actual replacement
cost thereof;

 

(3)  Business interruption insurance with limits of liability representing at
least approximately six months of income, business auto liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident, insurance protecting against liability under workers’ compensation
laws with limits at least as required by statute, insurance for all plate glass
in the Premises, and such other insurance that is either (i) required by any
Lender, or (ii) reasonably required by Landlord and customarily carried by
tenants of similar property in similar businesses.

 

B.                                     Requirements.  Where applicable and
required by Landlord, each policy of insurance required to be carried by Tenant
pursuant to this Section 9.1: (i) shall name Landlord and such other parties in
interest as Landlord reasonably designates as additional insured; (ii) shall be
primary insurance which provides that the insurer shall be liable for the full
amount of the loss up to and including the total amount of liability set forth
in the declarations without the right of contribution from any other insurance
coverage of Landlord; (iii) issued by a carrier in each case having a rating in
“Best’s Insurance Reports” as issued from time to time of not less than A-, VII;
(iv) shall provide that such policy shall not be subject to cancellation except
after at least 30 days prior written notice to Landlord so long as such
provision of 30 days notice is reasonably obtainable, but in any event not less
than 10 days prior written notice; (v) shall not have a “deductible” in excess
of a deductible that Tenant has at other comparable leased properties or
otherwise consistent with its normal risk management practice; (vi) shall
contain a cross liability endorsement; and (vii) shall contain a “severability”
clause.  If Tenant has in full force and effect a blanket policy of liability
insurance with the same coverage for the Premises as described above, as well as
other coverage of other premises and properties of Tenant, or in which Tenant
has some interest, such blanket insurance shall satisfy the requirements of this
Section 9.1.

 

C.                                     Evidence.  A copy of each paid-up policy
evidencing the insurance required to be carried by Tenant pursuant to this
Section 9.1 (appropriately authenticated by the insurer) or a certificate of the
insurer, certifying that such policy has been issued, providing the coverage
required by this Section 9.1, and containing the provisions specified herein,
shall be delivered to Landlord prior to the time Tenant or any of its Agents
enters the Premises and upon renewal of such policies, but not less than 5 days
prior to the expiration of the term of such coverage.  Landlord may, at any
time, and from time to time, inspect and/or copy any and all insurance policies
required to be procured by Tenant pursuant to this Section 9.1. If any Lender or
insurance advisor reasonably determines at any time that the amount of coverage
required for any policy of insurance Tenant is to obtain pursuant to this
Section 9.1 is not adequate, then Tenant shall increase such coverage for such
insurance to such amount as such Lender or insurance advisor reasonably deems
adequate, not to exceed the level of coverage for such insurance commonly
carried by comparable businesses similarly situated.

 

9.2                                 Landlord’s Insurance:  Landlord shall have
the following obligations and options regarding insurance:

 

A.                                   Property Damage.  Landlord shall maintain a
policy or policies of fire and property damage insurance in so-called “all risk”
form insuring Landlord (and such others as Landlord may designate) against loss
of rents for a period of not less than 12 months and from physical damage to the
Project with coverage of not less than the full replacement cost thereof. 
Landlord may so insure the Project separately, or may insure the Project with
other property owned by Landlord which Landlord elects to insure together under
the same policy or policies. Landlord shall have the right, but not the
obligation, in its sole and absolute discretion, to obtain insurance for such
additional perils as Landlord deems appropriate, including, without limitation,
coverage for damage by earthquake and/or flood.  All such coverage shall contain
“deductibles” which Landlord deems appropriate, which in the case of earthquake
and flood insurance, may be up to 10% of the replacement value of the property
insured or such higher amount as is then commercially reasonable.

 

16

--------------------------------------------------------------------------------


 

Landlord shall not be required to cause such insurance to cover any Trade
Fixtures or Tenant’s Alterations of Tenant.

 

B.                                     Other.  Landlord shall maintain a policy
or policies of commercial general liability insurance insuring Landlord (and
such others as are designated by Landlord) against liability for personal
injury, bodily injury, death and damage to property occurring or resulting from
an occurrence in, on or about the Project, with combined single limit coverage
in the amount of $3,000,000.

 

C.                                     Tenant’s Obligation to Reimburse:  If
Landlord’s insurance rates for the Building are increased at any time during the
Lease Term as a result of the nature of Tenant’s use of the Premises, Tenant
shall reimburse Landlord for the full amount of such increase immediately upon
receipt of a bill from Landlord therefor.

 

9.3                                 Mutual Waiver of Subrogation:  Landlord and
Tenant hereby mutually waive their respective rights for recovery against each
other for any loss of or damage to the property of either party, where such loss
or damage is insured by any insurance policy required to be maintained by this
Lease or otherwise in force at the time of such loss or damage.  Each party
shall obtain any special endorsements, if required by the insurer, whereby the
insurer waives its right of subrogation against the other party hereto.  The
portions of this Section shall not apply in those instances in which a waiver of
subrogation would cause either party’s insurance coverage to be voided or
otherwise made uncollectible.

 

ARTICLE 10 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

 

10.1                           Limitation on Landlord’s Liability:  Landlord
shall not be liable to Tenant, nor shall Tenant be entitled to terminate this
Lease or to any abatement of rent (except as expressly provided otherwise
herein), for any injury to Tenant or Tenant’s Agents, damage to the property of
Tenant or Tenant’s Agents, or loss to Tenant’s business resulting from any
cause, including without limitation any: (i) failure, interruption or
installation of any HVAC or other utility system or service; (ii) failure to
furnish or delay in furnishing any utilities or services when such failure or
delay is caused by fire or other peril, the elements, labor disturbances of any
character, or any other accidents or other conditions beyond the reasonable
control of Landlord; (iii) limitation, curtailment, rationing or restriction on
the use of water or electricity, gas or any other form of energy or any services
or utility serving the Project; (iv) vandalism or forcible entry by unauthorized
persons or the criminal act of any person.  Notwithstanding the foregoing but
subject to Section 9.3, Landlord shall be liable for any such injury, damage or
loss for matters occurring under clauses (i) or (ii) above which is proximately
caused by Landlord’s willful misconduct or  negligence or breach by Landlord of
its obligations under this Lease.  Notwithstanding the foregoing, if Tenant’s
use or occupancy of the Premises is substantially impaired by the failure,
interruption or installation of any HVAC or other utility system or service or
maintenance obligation of Landlord for a period of more than 30 days, Base
Monthly Rent payable by Tenant hereunder shall abate until such substantial
impairment ceases.

 

10.2                           Limitation on Tenant’s Recourse:  If Landlord is
a corporation, limited liability company, trust, partnership, joint venture,
unincorporated association or other form of business entity: (i) the obligations
of Landlord shall not constitute personal obligations of the officers,
directors, trustees, partners, joint venturers, members, owners, stockholders,
or other principals or representatives of such business entity; and (ii) Tenant
shall not have recourse to the assets of such officers, directors, trustees,
partners, joint venturers, members, owners, stockholders, principals or
representatives except to the extent of their interest in the Project.  Tenant
shall have recourse only to the interest of Landlord in the Project for the
satisfaction of the obligations of Landlord and shall not have recourse to any
other assets of Landlord for the satisfaction of such obligations.

 

10.3                           Indemnification of Landlord:  Tenant shall hold
harmless, indemnify and defend Landlord, and its employees, agents and
contractors, with competent counsel reasonably satisfactory to Landlord (and

 

17

--------------------------------------------------------------------------------


 

Landlord agrees to accept counsel that any insurer requires be used), from all
liability, penalties, losses, damages, costs, expenses, causes of action, claims
and/or judgments arising by reason of any death, bodily injury, personal injury
or property damage resulting from (i) any cause or causes whatsoever (other than
the willful misconduct or negligence of Landlord or the breach by Landlord of
any of its obligations under this Lease) occurring in or about or resulting from
an occurrence in or about the Premises during the Lease Term, or (ii) an Event
of Tenant’s Default.  The provisions of this Section 10.3 shall survive the
expiration or sooner termination of this Lease.

 

ARTICLE 11 DAMAGE TO PREMISES

 

11.1                           Landlord’s Duty to Restore:  If the Premises are
damaged by any peril after the Effective Date, Landlord shall restore the
Premises unless the Lease is terminated by Landlord pursuant to Section 11.2 or
by Tenant pursuant to Section 11.3.  All insurance proceeds available from the
fire and property damage insurance carried by Landlord pursuant to Section 9.2
shall be paid to and become the property of Landlord.  If this Lease is
terminated pursuant to either Section 11.2 or Section 11.3, then all insurance
proceeds available from insurance carried by Tenant which covers loss to
property that is Landlord’s property or would become Landlord’s property on
termination of this Lease shall be paid to and become the property of Landlord. 
If this Lease is not so terminated, then upon receipt of the insurance proceeds
(if the loss is covered by insurance) and the issuance of all necessary
governmental permits, Landlord shall commence and diligently prosecute to
completion the restoration of the Premises, to the extent then allowed by Law,
to substantially the same condition in which the Premises were immediately prior
to such damage.  If Landlord is not able to commence restoration of the Premises
by 120 days following the date of destruction, either because of a failure to
receive insurance proceeds or necessary permits, Tenant shall have the right to
terminate this Lease in accordance with the provisions of 11.3.  Landlord’s
obligation to restore shall be limited to the Premises and interior improvements
constructed by Landlord as they existed as of the Commencement Date, excluding
any Tenant’s Alterations, Trade Fixtures and/or personal property constructed or
installed by Tenant in the Premises.  Tenant shall be responsible for any
necessary repair of Tenant’s Alterations and/or Trade Fixtures installed by
Tenant.

 

11.2                           Landlord’s Right to Terminate:  Landlord shall
have the right to terminate this Lease in the event any of the following occurs,
which right may be exercised only by delivery to Tenant of a written notice of
election to terminate within 30 days after the date of such damage:

 

A.                                   Damage From Insured Peril.  Either the
Premises or the Building is damaged by an Insured Peril to such an extent that
the estimated cost to restore exceeds 66% of the then actual replacement cost
thereof;

 

B.                                     Damage From Uninsured Peril.  Either the
Premises or the Building is damaged by an Uninsured Peril to such an extent that
the estimated cost to restore exceeds 10% of the then actual replacement cost
thereof and Landlord does not commence restoration of the Building within 120
days from the date of the casualty; provided, however, that Landlord may not
terminate this Lease pursuant to this Section 11.2B if one or more tenants of
the Project agree in writing to pay the amount by which the cost to restore the
damage exceeds such amount and subsequently deposit such amount with Landlord
within 30 days after Landlord has notified Tenant of its election to terminate
this Lease;

 

C.                                     Damage Near End of Term.  The Premises
are damaged by any peril within 12 months of the last day of the Lease Term to
such an extent that the estimated cost to restore equals or exceeds an amount
equal to six times the Base Monthly Rent then due; provided, however, that
Landlord may not terminate this Lease pursuant to this Section 11.2C if Tenant,
at the time of such damage, has a then valid express written option to extend
the Lease Term and Tenant exercises such option to extend the Lease Term, after
notice from Landlord, within 15 days following the date of such damage; or

 

18

--------------------------------------------------------------------------------


 

D.                                    Restrictions on Restoration.  Either the
Premises or the Building is damaged by any peril and, because of the Laws then
in force, (i) cannot be restored at reasonable cost to substantially the same
condition in which it was prior to such damage, or (ii) cannot be used for the
same use being made thereof before such damage if restored as required by this
Article.

 

E.                                      Defined Terms.  As used herein, the
following terms shall have the following meanings: (i) the term “Insured Peril”
shall mean a peril required to be insured against pursuant to the terms of this
Lease or actually insured against by Landlord, pursuant to which the insurance
proceeds are sufficient to restore, except for the deductible in the under the
applicable property damage policy and except for the deductible of not more than
10% of the replacement cost of the Building in a policy for damage by
earthquake; and (ii) the term “Uninsured Peril” shall mean any peril which is
not an Insured Peril.  Notwithstanding the foregoing, if the “deductible” for
earthquake or flood insurance exceeds 10% of the replacement cost of the
improvements insured, such peril shall be deemed an “Uninsured Peril” affording
Landlord the right to terminate under Section 11.2B, unless Landlord proceeds
with restoration of the Building within 120 days after the date of the damage by
earthquake.

 

11.3                           Tenant’s Right to Terminate:  If the Premises are
damaged by any peril and Landlord does not elect to terminate this Lease or is
not entitled to terminate this Lease pursuant to Section 11.2, then as soon as
reasonably practicable, Landlord shall furnish Tenant with the written opinion
of Landlord’s architect or construction consultant as to when the restoration
work required of Landlord may be completed.  Tenant shall have the right to
terminate this Lease in the event any of the following occurs, which right may
be exercised only by delivery to Landlord of a written notice of election to
terminate within 10 days after Tenant receives from Landlord the estimate of the
time needed to complete such restoration.

 

A.                                   Major Damage.  The Premises are damaged by
any peril and, in the reasonable opinion of Landlord’s architect or construction
consultant, the restoration of the Premises cannot be substantially completed
within 120 days after the date of such damage; or

 

B.                                     Damage Near End of Term.  The Premises
are damaged by any peril within 12 months of the last day of the Lease Term and,
in the reasonable opinion of Landlord’s architect or construction consultant,
the restoration of the Premises cannot be substantially completed within 60 days
after the date of such damage.

 

11.4                           Abatement of Rent:  In the event of damage to the
Premises which does not result in the termination of this Lease, the Base
Monthly Rent and the Additional Rent shall be temporarily abated from the date
of damage until restoration in proportion to the degree to which Tenant’s use of
the Premises is impaired by such damage.  Tenant shall not be entitled to any
compensation or damages from Landlord for loss of Tenant’s business or property
or for any inconvenience or annoyance caused by such damage or restoration
except as otherwise provided in this Lease.  Tenant hereby waives the provisions
of California Civil Code Sections 1932(2) and 1933(4) and the provisions of any
similar law hereinafter enacted.

 

ARTICLE 12 CONDEMNATION

 

12.1                           Landlord’s Termination Right:  Landlord shall
have the right to terminate this Lease if, as a result of a taking by means of
the exercise of the power of eminent domain (including a voluntary sale or
transfer by Landlord to a condemnor under threat of condemnation), (i) all or
any part of the Premises is so taken, (ii) more than 10% of the Building
Leasable Area is so taken, or (iii) more than 50% of the Common Area is so
taken.  Any such right to terminate by Landlord must be exercised within a
reasonable period of time, to be effective as of the date possession is taken by
the condemnor.

 

19

--------------------------------------------------------------------------------


 

12.2                           Tenant’s Termination Right:  Tenant shall have
the right to terminate this Lease if, as a result of any taking by means of the
exercise of the power of eminent domain (including any voluntary sale or
transfer by Landlord to any condemnor under threat of condemnation), (i) 10% or
more of the Premises is so taken and that part of the Premises that remains
cannot be restored within a reasonable period of time and thereby made
reasonably suitable for the continued operation of the Tenant’s business, or
(ii) there is a taking affecting the Common Area and, as a result of such
taking, Landlord cannot provide parking spaces within reasonable walking
distance of the Premises equal in number to at least 80% of the number of spaces
allocated to Tenant by Section 2.1, whether by rearrangement of the remaining
parking areas in the Common Area (including construction of multi-deck parking
structures or re-striping for compact cars where permitted by Law) or by
alternative parking facilities on other land.  Tenant must exercise such right
within a reasonable period of time, to be effective on the date that possession
of that portion of the Premises or Common Area that is condemned is taken by the
condemnor.

 

12.3                           Restoration and Abatement of Rent:  If any part
of the Premises or the Common Area is taken by condemnation and this Lease is
not terminated, then Landlord shall restore the remaining portion of the
Premises and Common Area and interior improvements constructed by Landlord as
they existed as of the Commencement Date, excluding any Tenant’s Alterations,
Trade Fixtures and/or personal property constructed or installed by Tenant. 
Thereafter, except in the case of a temporary taking, as of the date possession
is taken the Base Monthly Rent shall be reduced in the same proportion that the
floor area of that part of the Premises so taken (less any addition thereto by
reason of any reconstruction) bears to the original floor area of the Premises
or by an amount reasonably calculated to compensate Tenant for the decrement in
use of the Common Area.

 

12.4                           Temporary Taking:  If any portion of the Premises
is temporarily taken for one year or less, this Lease shall remain in effect,
but only if such taking does not materially adversely affect Tenant’s ability to
use the Premises.  If any portion of the Premises is temporarily taken by
condemnation for a period which exceeds one year or which extends beyond the
natural expiration of the Lease Term, and such taking materially and adversely
affects Tenant’s ability to use the Premises for the Permitted Use, then Tenant
shall have the right to terminate this Lease, effective on the date possession
is taken by the condemnor.

 

12.5                           Division of Condemnation Award:  Any award made
as a result of any condemnation of the Premises or the Common Area shall belong
to and be paid to Landlord, and Tenant hereby assigns to Landlord all of its
right, title and interest in any such award; provided, however, that Tenant
shall be entitled to receive any condemnation award that is made directly to
Tenant for the following so long as the award made to Landlord is not thereby
reduced: (i) for the taking of personal property or Trade Fixtures belonging to
Tenant, (ii) for the interruption of Tenant’s business or its moving costs,
(iii) for loss of Tenant’s goodwill; or (iv) for any temporary taking where this
Lease is not terminated as a result of such taking.  The rights of Landlord and
Tenant regarding any condemnation shall be determined as provided in this
Article, and each party hereby waives the provisions of California Code of Civil
Procedure Section 1265.130 and the provisions of any similar law hereinafter
enacted allowing either party to petition the Superior Court to terminate this
Lease in the event of a partial taking of the Premises.

 

ARTICLE 13 DEFAULT AND REMEDIES

 

13.1                           Events of Tenant’s Default:  Tenant shall be in
default of its obligations under this Lease if any of the following events
occurs (an “Event of Tenant’s Default”):

 

A.                                   Payment.  Tenant shall have failed to pay
Base Monthly Rent or Additional Rent when due, and such failure is not cured
within 5 business days after delivery of written notice from Landlord specifying
such failure to pay; or

 

20

--------------------------------------------------------------------------------


 

B.                                     General Covenant.  Tenant shall have
failed to perform any term, covenant, or condition of this Lease other than
those referred to in any other subsection of this Section 13.1, and Tenant shall
have failed to cure such breach within 30 days after written notice from
Landlord specifying the nature of such breach where such breach could reasonably
be cured within said 30 day period, or if such breach could not be reasonably
cured within said 30 day period, Tenant shall have failed to commence such cure
within said 30 day period and thereafter continue with due diligence to
prosecute such cure to completion within such time period as is reasonably
needed; or

 

C.                                     Transfer.  Tenant shall have sublet the
Premises or assigned its interest in the Lease in violation of the provisions
contained in Article 14; or

 

D.                                    Abandonment.  Tenant shall have abandoned
the Premises; or

 

E.                                      Insolvency.  The occurrence of the
following: (i) the making by Tenant of any general arrangements or assignments
for the benefit of creditors; (ii) Tenant becomes a “debtor” as defined in 11
USC §101 or any successor statute thereto (unless, in the case of a petition
filed against Tenant, the same is dismissed within 90 days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within 60 days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within 60 days; provided, however, in the event that
any provision of this Section 13.1E is contrary to any applicable Law, such
provision shall be of no force or effect; or

 

F.                                      Required Documents.  Tenant shall have
failed to deliver documents required of it pursuant to ¶15.4 or ¶15.6 within the
time periods specified therein.

 

Any written notice of default sent by Landlord to Tenant shall be in lieu of,
and not in addition to, any termination notice required under applicable
statutory or regulatory provisions (and no further notice shall be required
should Landlord elect to terminate this Lease as set forth below).

 

13.2                           Landlord’s Remedies:  If an Event of Tenant’s
Default occurs, Landlord shall have the following remedies, in addition to all
other rights and remedies provided by any Law or otherwise provided in this
Lease, to which Landlord may resort cumulatively or in the alternative:

 

A.                                   Continue.  Landlord may keep this Lease in
effect and enforce by an action at law or in equity all of its rights and
remedies under this Lease, including (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required of Tenant or perform Tenant’s obligations and be reimbursed by
Tenant for the cost thereof with interest at the Agreed Interest Rate from the
date the sum is paid by Landlord until Landlord is reimbursed by Tenant, and
(iii) the remedies of injunctive relief and specific performance to compel
Tenant to perform its obligations under this Lease, if available under
California law.  Notwithstanding anything contained in this Lease, in the event
of a breach of an obligation by Tenant which results in a condition which poses
an imminent danger to safety of persons or damage to property, then if Tenant
does not cure such breach within 3 days after delivery to it of written notice
from Landlord identifying the breach, Landlord may cure the breach of Tenant and
be reimbursed by Tenant for the cost thereof with interest at the Agreed
Interest Rate from the date the sum is paid by Landlord until Landlord is
reimbursed by Tenant. Should Landlord not terminate this Lease by giving Tenant
written notice, Landlord may enforce all its rights and remedies under this
Lease, including the right to recover the rent as it becomes due under the Lease
as provided in California Civil Code Section 1951.4.

 

B.                                     [intentionally omitted]

 

21

--------------------------------------------------------------------------------


 

C.                                     Terminate.  Landlord may terminate this
Lease by giving Tenant written notice of termination, in which event this Lease
shall terminate on the date set forth for termination in such notice.  Any
termination under this Section 13.2C shall not relieve Tenant from its
obligation to pay sums then due Landlord or from any claim against Tenant for
damages or rent previously accrued or then accruing.  In no event shall any one
or more of the following actions  by Landlord, in the absence of a written
election by Landlord to terminate this Lease, constitute a termination of this
Lease: (i) appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder; (ii) consent to any subletting of the Premises or assignment
of this Lease by Tenant, whether pursuant to the provisions hereof or otherwise;
or (iii) any other action by Landlord or Landlord’s Agents intended to mitigate
the adverse effects of any breach of this Lease by Tenant to relet the Premises
or any portions thereof to the extent such actions do not affect a termination
of Tenant’s right to possession of the Premises.

 

D.                                    No Deemed Termination.  In the event
Tenant breaches this Lease and abandons the Premises, this Lease shall not
terminate unless Landlord gives Tenant written notice of its election to so
terminate this Lease.  The actions by or on behalf of Landlord intended to
mitigate the adverse effect of such breach described in Section 13.C, shall not
constitute a termination of Tenant’s right to possession unless Landlord gives
Tenant written notice of termination.

 

E.                                      Damages.  In the event Landlord
terminates this Lease, Landlord shall be entitled to damages in an amount as set
forth in California Civil Code Section 1951.2 as in effect on the Effective
Date.  For purposes of computing damages pursuant to California Civil Code
Section 1951.2, (i) an interest rate equal to the Agreed Interest Rate shall be
used where permitted, and (ii) the term “rent” includes Base Monthly Rent and
Additional Rent.  Such damages shall include:

 

(1)                                  The worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided, computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%); and

 

(2)                                  Any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease, or which in the ordinary course of things
would be likely to result therefrom, including the following: (i) expenses for
cleaning, repairing or restoring the Premises; (ii) expenses for altering,
remodeling or otherwise improving the Premises for the purpose of reletting,
including installation of leasehold improvements (whether such installation be
funded by a reduction of rent, direct payment or allowance to a new tenant, or
otherwise); (iii) broker’s fees, advertising costs and other expenses of
reletting the Premises; (iv) costs of carrying the Premises, such as taxes,
insurance premiums, utilities and security precautions; (v) expenses in retaking
possession of the Premises; and (vi) attorneys’ fees and court costs incurred by
Landlord in retaking possession of the Premises and in releasing the Premises or
otherwise incurred as a result of Tenant’s default.

 

F.                                      Non Exclusive Remedies.  Nothing in this
Section 13.2 shall limit Landlord’s right to indemnification from Tenant as
provided in Section 7.2 and Section 10.3.  Any notice given by Landlord in order
to satisfy the requirements of Section 13.1A or Section 13.1B above shall also
satisfy the notice requirements of California Code of Civil Procedure Section
1161 regarding unlawful detainer proceedings.

 

13.3                           Waiver:  One party’s consent to or approval of
any act by the other party requiring the first party’s consent or approval shall
not be deemed to waive or render unnecessary the first party’s consent to or
approval of any subsequent similar act by the other party.  The receipt by
Landlord of any rent or payment with or without knowledge of the breach of any
other provision hereof shall not be deemed a waiver of any such breach unless
such waiver is in writing and signed by Landlord.  No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such

 

22

--------------------------------------------------------------------------------


 

right or remedy or be construed as a waiver of any such breach theretofore or
thereafter occurring.  The waiver by either party of any breach of any provision
of this Lease shall not be deemed to be a waiver of any subsequent breach of the
same or of any other provisions herein contained.

 

13.4                           [intentionally omitted]

 

13.5                           Waiver by Tenant of Certain Remedies:  Tenant
waives the provisions of Sections 1932(1), 1941 and 1942 of the California Civil
Code and any similar or successor law regarding Tenant’s right to terminate this
Lease or to make repairs and deduct the expenses of such repairs from the rent
due under this Lease.  Tenant hereby waives any right of redemption or relief
from forfeiture under the law of the State of California or under any other
present or future law, including the provisions of Sections 1174 and 1179 of the
California Code of Civil Procedure.

 

ARTICLE 14 ASSIGNMENT AND SUBLETTING

 

14.1                           Transfer By Tenant:  The following provisions
shall apply to any assignment, subletting or other transfer by Tenant or any
subtenant or assignee or other successor in interest of the original Tenant
(collectively referred to in this Section 14.1 as “Tenant”):

 

A.                                   Transfer.  Tenant shall not do any of the
following (collectively referred to herein as a “Transfer”), whether
voluntarily, involuntarily or by operation of law, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld: (i)
sublet all or any part of the Premises or allow it to be sublet, occupied or
used by any person or entity other than Tenant; (ii) assign its interest in this
Lease; (iii) mortgage or encumber the Lease (or otherwise use the Lease as a
security device) in any manner; or (iv) materially amend or modify an
assignment, sublease or other transfer that has been previously approved by
Landlord.  Tenant shall reimburse Landlord for all reasonable costs and
attorneys’ fees incurred by Landlord in connection with the evaluation,
processing, and/or documentation of any requested Transfer, whether or not
Landlord’s consent is granted, but not to exceed $1,000.00 without Tenant’s
prior consent.  Landlord’s reasonable costs shall include the cost of any review
or investigation performed by Landlord or consultant acting on Landlord’s behalf
of (i) Hazardous Materials used, stored, released, or disposed of by the
potential Subtenant or Assignee, and/or (ii) violations of Hazardous Materials
Law by the Tenant or the proposed Subtenant or Assignee.  Any Transfer so
approved by Landlord shall not be effective until Tenant has delivered to
Landlord an executed counterpart of the document evidencing the Transfer which
(i) contains the same terms and conditions as stated in Tenant’s notice given to
Landlord pursuant to Section 14.1B, and (ii) in the case of an assignment of the
Lease, contains the agreement of the proposed transferee to assume all
obligations of Tenant under this Lease arising after the effective date of such
Transfer and to remain jointly and severally liable therefor with Tenant.  Any
attempted Transfer without Landlord’s consent shall constitute an Event of
Tenant’s Default and shall be voidable at Landlord’s option.  Landlord’s consent
to any one Transfer shall not constitute a waiver of the provisions of this
Section 14.1 as to any subsequent Transfer or a consent to any subsequent
Transfer.  No Transfer, even with the consent of Landlord, shall relieve Tenant
of its personal and primary obligation to pay the rent and to perform all of the
other obligations to be performed by Tenant hereunder.  The acceptance of rent
by Landlord from any person shall not be deemed to be a waiver by Landlord of
any provision of this Lease nor to be a consent to any Transfer.

 

B.                                     Procedure.  At least 20 days before a
proposed Transfer is to become effective, Tenant shall give Landlord written
notice of the proposed terms of such Transfer and request Landlord’s approval,
which notice shall include the following: (i) the name and legal composition of
the proposed transferee; (ii) a current financial statement of the transferee,
financial statements of the transferee covering the preceding three years if the
same exist, and (if available) an audited financial statement of the transferee
for a period ending not more than one year prior to the proposed effective date
of the Transfer; (iii) the nature of the proposed transferee’s business to be
carried on in the Premises; (iv) all consideration to be given on account of the

 

23

--------------------------------------------------------------------------------


 

Transfer; and (v) an accurately filled out response to Landlord’s standard
hazardous materials questionnaire.  Tenant shall provide to Landlord such other
information as may be reasonably requested by Landlord within five days after
Landlord’s receipt of such notice from Tenant.  Landlord shall respond in
writing to Tenant’s request for Landlord’s consent to a Transfer within the
later of (i) 20 days of receipt of such request together with the required
accompanying documentation, or (ii) 5 days after Landlord’s receipt of all
information which Landlord reasonably requests within five days after it
receives Tenant’s first notice regarding the Transfer in question.  If Landlord
fails to respond in writing within said period, Tenant may provide a second
written notice to Landlord requesting such consent and if Landlord fails to
respond within 7 days after receipt of such second notice, then Landlord will be
deemed to have consented to such Transfer.  Tenant shall immediately notify
Landlord of any modification to the proposed terms of such Transfer, which shall
also be subject Landlord’s consent in accordance with the same process for
obtaining Landlord’s initial consent to such Transfer.

 

C.                                     Intentionally Deleted.

 

D.                                    Other Requirements.  If Landlord consents
to a Transfer proposed by Tenant, Tenant may enter into such Transfer, and if
Tenant does so, the following shall apply:

 

(1)                                  Tenant shall not be released of its
liability for the performance of all of its obligations under the Lease.

 

(2)                                  If Tenant assigns its interest in this
Lease, then Tenant shall pay to Landlord 50% of all Subrent (as defined in
¶14.1D(5)) received by Tenant over and above (i) the assignee’s agreement to
assume the obligations of Tenant under this Lease, and (ii) all Permitted
Transfer Costs related to such assignment.  In the case of assignment, the
amount of Subrent owed to Landlord shall be paid to Landlord on the same basis,
whether periodic or in lump sum, that such Subrent is paid to Tenant by the
assignee.  All Permitted Transfer Costs shall be amortized on a straight line
basis over the term of such sublease (including any extension options) for
purposes of calculating the amount due Landlord hereunder.

 

(3)                                  If Tenant sublets any part of the Premises,
then with respect to the space so subleased, Tenant shall pay to Landlord 50% of
the positive difference, if any, between (i) all Subrent paid by the subtenant
to Tenant, less (ii) the sum of all Base Monthly Rent and Additional Rent
allocable to the space sublet and all Permitted Transfer Costs related to such
sublease.  Such amount shall be paid to Landlord on the same basis, whether
periodic or in lump sum, that such Subrent is paid to Tenant by its subtenant. 
All Permitted Transfer Costs shall be amortized on a straight line basis over
the term of such sublease (including any extension options) for purposes of
calculating the amount due Landlord hereunder.

 

(4)                                  Tenant’s obligations under this Section
14.1D shall survive any Transfer, and Tenant’s failure to perform its
obligations hereunder shall be an Event of Tenant’s Default.  At the time Tenant
makes any payment to Landlord required by this Section 14.1D, Tenant shall
deliver an itemized statement of the method by which the amount to which
Landlord is entitled was calculated, certified by Tenant as true and correct. 
Upon request therefor, Tenant shall deliver to Landlord copies of all bills,
invoices or other documents upon which its calculations are based.  Landlord may
condition its approval of any Transfer upon obtaining a certification from both
Tenant and the proposed transferee of all Subrent and other amounts that are to
be paid to Tenant in connection with such Transfer.

 

(5)                                  As used in this Section 14.1D, the term
“Subrent” shall mean any consideration of any kind received, or to be received,
by Tenant as a result of the Transfer, if such sums are related to Tenant’s
interest in this Lease or in the Premises, including payments from or on behalf
of the transferee (in excess of the fair market value thereof) for Tenant’s
assets, fixtures, leasehold improvements, inventory, accounts, goodwill,
equipment, furniture, and general intangibles.  As used in this ¶14.1D, the term
“Permitted Transfer Costs” shall mean (i) all leasing commissions paid to third
parties not affiliated with

 

24

--------------------------------------------------------------------------------


 

Tenant in order to obtain the Transfer in question, and (ii) all reasonable
attorneys’ fees incurred by Tenant with respect to the Transfer in question, and
(iii) the cost of all improvements made to the Premises in connection with the
assignment or sublease.

 

E.                                      Deemed Transfers.  If Tenant is a
corporation, the following shall be not be deemed a voluntary assignment of
Tenant’s interest in this Lease: (i) any dissolution, merger, consolidation, or
other reorganization of or affecting Tenant, whether or not Tenant is the
surviving corporation; and (ii) if the capital stock of Tenant is not publicly
traded, the sale or transfer to one person or entity (or to any group of related
persons or entities) stock possessing more than 50% of the total combined voting
power of all classes of Tenant’s capital stock issued, outstanding and entitled
to vote for the election of directors.  If Tenant is a partnership, limited
liability company or other entity any withdrawal or substitution (whether
voluntary, involuntary or by operation of law, and whether occurring at one time
or over a period of time) of any partner, member or other party owning 25% or
more (cumulatively) of any interest in the capital or profits of the
partnership, limited liability company or other entity or the dissolution of the
partnership, limited liability company or other entity, shall be deemed a
voluntary assignment of Tenant’s interest in this Lease.

 

F.                                      Permitted Transfers.  Notwithstanding
anything contained in Section 14.1, Tenant may enter into any of the following
transfers (a “Permitted Transfer”) without Landlord’s prior written consent  and
the same shall not be deemed to be a “Transfer” hereunder, but after not less
than five (5) days prior written notice to Landlord together with reasonable
supporting documentation that the Transfer is a Permitted Transfer, and Landlord
shall not be entitled to receive any part of any Subrent resulting therefrom
that would otherwise be due it pursuant to ¶14.1D:

 

(1)                                  Tenant may sublease all or part of the
Premises or assign its interest in this Lease to any entity which controls, is
controlled by, or is under common control with the original Tenant to this
Lease;

 

(2)                                  Tenant may assign its interest in the Lease
to an entity which results from a merger, consolidation or other reorganization
of Tenant, whether or not Tenant is the surviving entity, provided that the
surviving entity has sufficient financing strength to meet the remaining
obligations under this Lease; and

 

(3)                                  Tenant may assign this Lease to an entity
which purchases or otherwise acquires all or substantially all of the assets of
Tenant, provided that the acquiring entity has sufficient financing strength to
meet the remaining obligations under this Lease.

 

G.                                     Reasonable Standards.  The consent of
Landlord to a Transfer may not be unreasonably withheld, provided that it is
agreed to be reasonable for Landlord to consider any of the following reasons,
which list is not exclusive, in electing to deny consent:

 

(1)                                  The financial strength, credit, character
and business or professional standing of the proposed transferee at the time of
the proposed Transfer is up to Landlord’s reasonable standards for the Premises
or the Project;

 

(2)                                  A proposed transferee whose occupation of
the Premises would cause a diminution in the value of the Building or Project;

 

(3)                                  A proposed transferee whose impact or
affect on the common facilities or the utility, efficiency or effectiveness of
any utility or telecommunication system serving the Building or the Project or
the other occupants of the Project would be adverse or require material
improvements or changes in any utility or telecommunication capacity currently
serving the Building or the Project;

 

25

--------------------------------------------------------------------------------


 

(4)                                  A proposed transferee whose occupancy will
require a variation in the terms of this Lease (including, without limitation, a
variation in the use clause) or which otherwise adversely affects any interest
of Landlord;

 

(5)                                  A proposed transferee who is or is likely
to be, or whose occupancy of the Premises is or is likely to, subject the
Premises or the Project to compliance with additional laws or other governmental
requirements beyond those to which Tenant’s occupancy is subject;

 

(6)                                  Either the proposed transferee is
negotiating with Landlord to lease space in the Building or in the Project at
such time;

 

(7)                                  the proposed Transferee will use, store or
handle Hazardous Materials (defined above) in or about the Premises of a type,
nature or quantity not then acceptable to Landlord;

 

(8)                                  The existence of any default in the payment
of Base Monthly Rent or any other sum required of Tenant under this Lease;

 

(9)                                  Landlord otherwise determines that the
proposed Transfer would have the effect of materially increasing the expenses
associated with operating, maintaining and repairing the Building, Common Area
or Project.

 

H.                                    [intentionally omitted]

 

14.2                           Transfer By Landlord:  Landlord and its
successors in interest shall have the right to transfer their interest in this
Lease and the Project at any time and to any person or entity.  In the event of
any such transfer, the Landlord originally named herein (and, in the case of any
subsequent transfer, the transferor) from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for the performance of the obligations of the Landlord hereunder which
may accrue after the date of such transfer, provided only that the transferor
agrees in writing to assume the obligations of Landlord hereunder accruing from
and after the effective date of such transfer.  After the date of any such
transfer, the term “Landlord” as used herein shall mean the transferee of such
interest in the Premises.

 

ARTICLE 15 GENERAL PROVISIONS

 

15.1                           Landlord’s Right to Enter:  Subject to Tenant’s
reasonable security requirements, Landlord and its agents may enter the Premises
at any reasonable time after giving at least 24 hours’ prior notice to Tenant
(and immediately in the case of emergency) for the purpose of: (i) inspecting
the same; (ii) posting notices of non-responsibility; (iii) supplying any
service to be provided by Landlord to Tenant; (iv) showing the Premises to
prospective purchasers, mortgagees or (within 180 days of the expiration date of
this Lease) tenants; (v) making necessary alterations, additions or repairs
required by this Lease; (vi) performing Tenant’s obligations when Tenant has
failed to do so after written notice from Landlord; (vii) placing upon the
Premises ordinary “for lease” signs (within 180 days of the expiration date of
this Lease) or “for sale” signs; and (viii) responding to an emergency. 
Landlord shall have the right to use any and all means necessary and proper to
enter the Premises in an emergency.  Any entry into the Premises obtained by
Landlord in accordance with this ¶15.1 shall not be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises.

 

15.2                           Surrender of the Premises:  Upon the expiration
or sooner termination of this Lease, Tenant shall vacate and surrender the
Premises to Landlord in the same condition as existed at the Commencement Date,
except for (i) reasonable wear and tear, (ii) damage caused by any peril or
condemnation, (iii) contamination by Hazardous Materials for which Tenant is not
responsible pursuant to Section 7.2 and (iv)

 

26

--------------------------------------------------------------------------------


 

repair, maintenance or replacement tasks to be performed by Landlord hereunder. 
In this regard, normal wear and tear shall be construed to mean wear and tear
caused to the Premises by the natural aging process which occurs in spite of
prudent application of commercially reasonable standards for maintenance, repair
and janitorial practices, and does not include items of neglected or deferred
maintenance.  If Landlord so requests, Tenant shall, prior to the expiration or
sooner termination of this Lease, (i) remove any Tenant’s Alterations which
Tenant is required to remove pursuant to Section 5.2 and repair all damage
caused by such removal, and (ii) return the Premises or any part thereof to its
original configuration existing as of the time the Premises were delivered to
Tenant if Tenant is required to do so pursuant to Section 5.2.  If the Premises
are not so surrendered at the termination of this Lease, Tenant shall continue
to be responsible for the payment of Rent until the Premises are so surrendered
in accordance with said provisions and Tenant shall be liable to Landlord for
all costs incurred by Landlord in returning the Premises to the required
condition, plus interest on all costs incurred at the Agreed Interest Rate. 
Tenant shall indemnify Landlord against loss or liability resulting from delay
by Tenant in so surrendering the Premises, including, without limitation, any
claims paid to any succeeding tenant or losses and damages suffered by Landlord
due to lost opportunities to lease any portion of the Premises to any such
succeeding tenant or prospective tenant, together with, in each case, actual
attorneys’ fees and costs.

 

15.3                           Holding Over:  This Lease shall terminate without
further notice at the expiration of the Lease Term.  Any holding over by Tenant
after expiration of the Lease Term shall not constitute a renewal or extension
of the Lease or give Tenant any rights in or to the Premises except as expressly
provided in this Lease.  Any holding over after such expiration without the
written consent of Landlord shall be construed to be a tenancy from month to
month on the same terms and conditions herein specified insofar as applicable
except that Base Monthly Rent shall be increased to an amount equal to 150% of
the Base Monthly Rent payable during the last full calendar month of the Lease
Term.

 

15.4                           Subordination:  The following provisions shall
govern the relationship of this Lease to any Security Instrument:

 

A.                                   Existing Security Instruments.  The Lease
is subject and subordinate to all Security Instruments existing as of the
Effective Date.  However, if any Lender so requires, this Lease shall become
prior and superior to any such Security Instrument.

 

B.                                     New Security Instruments.  At Landlord’s
election, this Lease shall become subject and subordinate to any Security
Instrument created after the Effective Date.  Notwithstanding such
subordination, Tenant’s right to quiet possession of the Premises shall not be
disturbed so long as Tenant is not in default and performs all of its
obligations under this Lease, unless this Lease is otherwise terminated pursuant
to its terms.

 

C.                                     Documents.  Tenant shall upon request
execute any document or instrument reasonably required by any Lender to make
this Lease either prior or subordinate to a Security Instrument, which may
include such other matters as the Lender customarily and reasonably requires in
connection with such agreements, including provisions that the Lender not be
liable for (i) the return of any security deposit unless the Lender receives it
from Landlord, and (ii) any defaults on the part of Landlord occurring prior to
the time the Lender takes possession of the Project in connection with the
enforcement of its Security Instrument.  Tenant’s failure to execute any such
document or instrument within 10 days after written demand therefor shall
constitute an Event of Tenant’s Default.

 

15.5                           Mortgagee Protection and Attornment:  In the
event of any default on the part of the Landlord, Tenant will use reasonable
efforts to give notice by registered mail to any Lender whose name has been
provided to Tenant and shall offer such Lender a reasonable opportunity to cure
the default.  Tenant shall attorn to any purchaser of the Premises at any
foreclosure sale or private sale conducted pursuant to any Security

 

27

--------------------------------------------------------------------------------


 

Instrument encumbering the Premises, or to any grantee or transferee designated
in any deed given in lieu of foreclosure.

 

15.6                           Estoppel Certificates and Financial Statements: 
At all times during the Lease Term, each party agrees, following any request by
the other party, promptly to execute and deliver to the requesting party within
15 days following delivery of such request an estoppel certificate: (i)
certifying that this Lease is unmodified and in full force and effect or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect, (ii) stating the date to
which the rent and other charges are paid in advance, if any, (iii)
acknowledging that there are not, to the certifying party’s knowledge, any
uncured defaults on the part of any party hereunder or, if there are uncured
defaults, specifying the nature of such defaults, and (iv) certifying such other
information about the Lease as may be reasonably required by the requesting
party.  A failure to deliver an estoppel certificate within 15 days after
delivery of a request therefor shall be a conclusive admission that, as of the
date of the request for such statement: (i) this Lease is unmodified except as
may be represented by the requesting party in said request and is in full force
and effect, (ii) there are no uncured defaults in the requesting party’s
performance, and (iii) no rent has been paid more than 30 days in advance.  At
any time during the Lease Term Tenant shall, upon 15 days’ prior written notice
from Landlord, provide Tenant’s most recent public filing containing its
financial statements (or if Tenant is not a public company at the time, such
entity’s most recent financial statements) to any existing Lender or to any
potential Lender or buyer of the Premises.

 

15.7                           Consent:  Whenever Landlord’s approval or consent
is required by this Lease, such approval or consent shall not be unreasonably
withheld, delayed or conditioned, unless a different standard has been expressly
provided in this Lease for the particular matter requiring Landlord’s consent or
approval.

 

15.8                           Notices:  Any notice required or desired to be
given regarding this Lease shall be in writing and may be given by personal
delivery, by facsimile, by courier service, or by mail.  A notice shall be
deemed to have been given (i) on the third business day after mailing if such
notice was deposited in the United States mail, certified or registered, postage
prepaid, addressed to the party to be served at its Address for Notices
specified in Section Q or Section R of the Summary (as applicable), (ii) when
delivered if given by personal delivery, and (iii) in all other cases when
actually received at the party’s Address for Notices.  Either party may change
its address by giving notice of the same in accordance with this Section 15.8.

 

15.9                           Attorneys’ Fees:  In the event either Landlord or
Tenant shall bring any action or legal proceeding for an alleged breach of any
provision of this Lease, to recover rent, to terminate this Lease or otherwise
to enforce, protect or establish any term or covenant of this Lease, the
prevailing party shall be entitled to recover as a part of such action or
proceeding, or in a separate action brought for that purpose, reasonable
attorneys’ fees, court costs, and experts’ fees as may be fixed by the court.

 

15.10                     Corporate Authority:  If Tenant is a corporation,
partnership or other entity, Tenant represents and warrants that each individual
executing this Lease on behalf of Tenant is duly authorized to execute and
deliver this Lease on behalf of such corporation in accordance with the by-laws
of such corporation (or partnership in accordance with the partnership agreement
of such partnership) and that this Lease is binding upon such corporation (or
partnership) in accordance with its terms.  Tenant is a duly authorized and
existing corporation, is qualified to do business in California, and has full
right and authority to enter into this Lease.

 

15.11                     Miscellaneous:  Should any provision of this Lease
prove to be invalid or illegal, such invalidity or illegality shall in no way
affect, impair or invalidate any other provision hereof, and such remaining
provisions shall remain in full force and effect.  Time is of the essence with
respect to the performance of every provision of this Lease in which time of
performance is a factor.  The captions used in this Lease are for convenience
only and shall not be considered in the construction or interpretation of any
provision hereof.  Any fully executed copy of this Lease shall be deemed an
original for all purposes.  This

 

28

--------------------------------------------------------------------------------


 

Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant.  “Party” shall mean Landlord or Tenant, as the context
implies.  If Tenant consists of more than one person or entity, then all members
of Tenant shall be jointly and severally liable hereunder.  This Lease shall be
construed and enforced in accordance with the laws of the State of California. 
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant.  When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership or corporation or joint
venture, and the singular includes the plural.  The terms “shall”, “will” and
“agree” are mandatory.  The term “may” is permissive.  When a party is required
to do something by this Lease, it shall do so at its sole cost and expense
without right of reimbursement from the other party unless a provision of this
Lease expressly requires reimbursement.  Where a party hereto is obligated not
to perform any act, such party is also obligated to restrain any others within
its control from performing said act, including the agents of such party. 
Landlord shall not become or be deemed a partner or a joint venturer with Tenant
by reason of the provisions of this Lease.

 

15.12                     Termination by Exercise of Right:  If this Lease is
terminated pursuant to its terms by the proper exercise of a right to terminate
specifically granted to Landlord or Tenant by this Lease, then this Lease shall
terminate 30 days after the date the right to terminate is properly exercised
(unless another date is specified in that part of the Lease creating the right,
in which event the date so specified for termination shall prevail), the rent
and all other charges due hereunder shall be prorated as of the date of
termination, and neither Landlord nor Tenant shall have any further rights or
obligations under this Lease except for those that have accrued prior to the
date of termination or those obligations which this Lease specifically provides
are to survive termination.  This ¶15.12 does not apply to a termination of this
Lease by Landlord as a result of an Event of Tenant’s Default.

 

15.13                     Brokerage Commissions:  Each party hereto (i)
represents and warrants to the other that it has not had any dealings with any
real estate brokers, leasing agents or salesmen, or incurred any obligations for
the payment of real estate brokerage commissions or finder’s fees which would be
earned or due and payable by reason of the execution of this Lease, other than
to the Retained Real Estate Brokers described in Section S of the Summary, and
(ii) agrees to indemnify, defend, and hold harmless the other party from any
claim for any such commission or fees which result from the actions of the
indemnifying party.  Landlord shall be responsible for, and shall indemnify,
defend and hold Tenant harmless from, the payment of any commission owed to the
Retained Real Estate Brokers.

 

15.14                     Force Majeure:  Any prevention, delay or stoppage due
to strikes, lock-outs, inclement weather, labor disputes, inability to obtain
labor, materials, fuels or reasonable substitutes therefor, governmental
restrictions, regulations, controls, action or inaction, civil commotion, fire
or other acts of God, and other causes beyond the reasonable control of Landlord
(except financial inability) shall excuse the performance by a party, for a
period equal to the period of any said prevention, delay or stoppage, of any
obligation hereunder.

 

15.15                     Entire Agreement:  This Lease constitutes the entire
agreement between the parties, and there are no binding agreements or
representations between the parties except as expressed herein.  Tenant
acknowledges that neither Landlord nor Landlord’s Agents has made any legally
binding representation or warranty as to any matter except those expressly set
forth herein, including any warranty as to (i) whether the Premises may be used
for Tenant’s intended use under existing Law, (ii) the suitability of the
Premises or the Project for the conduct of Tenant’s business, or (iii) the
condition of any improvements.  There are no oral agreements between Landlord
and Tenant affecting this Lease, and this Lease supersedes and cancels any and
all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant or displayed by Landlord to
Tenant with respect to the subject matter of this Lease.  This instrument shall
not be legally binding until it is executed by both Landlord and Tenant.  No
subsequent change or addition to this Lease shall be binding unless in writing
and signed by Landlord and Tenant.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the Effective Date.

 

LANDLORD:

TENANT:

 

 

SHORELINE PARK, LLC

OMNICELL, Inc.

a Delaware limited liability company

a Delaware corporation

 

 

By:

Divco West Group, LLC,

By:

/s/ DENNIS P. WOLF

 

 

a Delaware limited liability company

Name:

Dennis P. Wolf

 

 

Its Agent

Title:

Executive Vice President
of Operations, Finance
and Administration, and
Chief Financial Officer

 

 

 

 

 

By:

/s/ SCOTT L. SMITHERS

 

Dated:

6/30/2003

 

 

Name:

Scott L. Smithers

 

 

 

Its:

DOD

 

 

 

 

 

 

 

 

Dated:

6/30/2003

 

 

 

30

--------------------------------------------------------------------------------


 

Exhibit A

 

Project Site Plan and Outline of the Premises

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Work Letter For Construction Obligations

 

This Exhibit B forms a part of that certain Lease (the “Lease”) by and between
Shoreline Park, LLC, a Delaware limited liability company, as Landlord, and
Omnicell Inc., a Delaware corporation, as Tenant, to which this Exhibit is
attached.  If there is any conflict between this Exhibit and the Lease, this
Exhibit shall govern.

 

1.                                       Defined Terms.  All defined terms
referred to in this Exhibit shall have the same meaning as defined in the Lease
to which this Exhibit is a part, except where expressly defined to the contrary.

 

2.                                       Additional Definitions.  Each of the
following terms shall have the following meaning:

 

“Construction Plans” -The complete plans and specifications for the construction
of the Tenant Improvements consisting of all architectural, engineering,
mechanical and electrical drawings and specifications which are required to
obtain all building permits, licenses and certificates from the applicable
governmental authority(ies) for the construction of the Tenant Improvements. 
The Construction Plans shall be prepared by duly licensed and/or registered
architectural and/or engineering professionals selected by Landlord in its sole
and absolute discretion, and in all respects shall be in substantial compliance
with all applicable laws, rules, regulations, building codes for the city and
county where the Building is located.  The Construction Plans will be prepared
so as to accurately and fully reflect the improvements and other matters
described in the Space Plans.

 

“Force Majeure Delays” - Any delay, other than a Tenant Delay, by Landlord in
completing the Tenant Improvements by the Estimated Commencement Date set forth
in the Lease by reason of (i) any strike, lockout or other labor trouble or
industrial disturbance (whether or not on the part of the employees of either
party hereto), (ii) governmental preemption of priorities or other controls in
connection with a national or other public emergency, civil disturbance, riot,
war, sabotage, blockade, embargo, inability to secure customary materials,
supplies or labor through ordinary sources by reason of regulation or order of
any government or regulatory body, or (iii) shortages of fuel, materials,
supplies or labor, (iv) lightning, earthquake, fire, storm, tornado, flood,
washout explosion, inclement weather or any other similar industry-wide or
Building-wide cause beyond the reasonable control of Landlord, or (v) any other
cause, whether similar or dissimilar to the above, beyond Landlord’s reasonable
control.  The time for performance of any obligation of Landlord to construct
Landlord’s Work under this Work Letter or the Lease shall be extended at
Landlord’s election by the period of any delay caused by any of the foregoing
events.

 

“Space Plan” - That certain Space Plan attached hereto as Exhibit B-1, which
reflect the Tenant Improvements to be constructed by Landlord.  Landlord and
Tenant hereby approve of the Space Plan.  The type and quality of materials to
be used by Landlord to construct the Tenant Improvements will be in accordance
with the specifications described in Exhibit B-2 attached hereto (the
“Specifications”).

 

“Substantial Completion,” “Substantially Complete,” “Substantially Completed” -
The terms Substantial Completion, Substantially Completed and Substantially
Complete shall mean when the following have occurred or would have occurred but
for Tenant Delays:

 

1

--------------------------------------------------------------------------------


 

(a)                                  The Tenant Improvements have been
Substantially Completed substantially in accordance with the Construction Plans,
except “punch list” items which may be completed without materially impairing
Tenant’s use of the Premises or a material portion thereof; and

 

(b)                                 Landlord has obtained from the appropriate
governmental authority a temporary, conditional or final certificate of
occupancy (or equivalent), if one is required, for the Tenant Improvements
permitting occupancy of the Premises by Tenant.

 

“Tenant Delay” - Any delay incurred by Landlord in completing the Tenant
Improvements due to (i) a delay by Tenant, or by any person employed or engaged
by Tenant, in approving or delivering to Landlord any plans, schedules or
information, including, without limitation, the Construction Plans beyond the
applicable time period set forth in this Exhibit, if any; (ii) any changes
requested by Tenant in or to previously approved work or in the Space Plan or
Construction Plans; (iii) requests for materials and finishes which are not
readily available, and/or delays in delivery of any materials specified by
Tenant through change orders; or (v) interference with the construction of the
Tenant Improvements.

 

“Tenant Improvements” - The improvements to be installed by Landlord in the
Premises substantially in accordance with the Construction Plans and the type
and quality of the Tenant Improvements shall be in accordance with the
Specifications.

 

2.                                       Construction of the Tenant
Improvements.

 

2.1                                 Construction Plans.  Landlord shall cause to
be prepared the Construction Plans for the Tenant Improvements that are
consistent with and are logical evolutions of the Space Plan and the building
standards.  Tenant’s approval of the Construction Plans shall not be required. 
However, if requested by Landlord, Tenant shall notify Landlord in writing
within five (5) days after receipt of Construction Plans or any preliminary
plans that (i) Tenant approves of such plans; or (ii) Tenant disapproves the
plans because they vary in design from the Space Plan approved by Landlord and
Tenant in the particular instances specified by Tenant in such notice
(including, without limitation, the specific changes requested by Tenant), but
such disapproval shall constitute a Tenant Delay unless the plans deviate from
the Space Plan or changes in such Space Plan that have been approved in writing
by Landlord.

 

2.2                                 Construction.  Landlord shall construct the
Tenant Improvements substantially in accordance with the Construction Plans. 
The construction contract for constructing the Tenant Improvements and the
contractor(s) to perform the work shall be approved and/or selected, as the case
may be, by Landlord at its sole and absolute discretion without the consent of
Tenant. The parties anticipate that the Tenant Improvements will be
Substantially Completed by the estimated Commencement Date, subject to Tenant
Delays and Force Majeure Delays.

 

2.3                                 Tenant’s Responsibility.  Tenant shall be
solely responsible for the suitability for the Tenant’s needs and business of
the design and function of the Tenant Improvements. Tenant shall also be
responsible for procuring or installing in the Premises any trade fixtures,
equipment, furniture, furnishings, telephone equipment or other personal
property (“Personal Property”) to be used in the Premises by Tenant other than
the FF&E described in Paragraph 7 below), and the cost of such Personal Property
shall be paid by Tenant.  Tenant shall conform to the Building’s wiring
standards in installing any telephone equipment and shall be subject to any and
all rules of the site during construction.

 

2

--------------------------------------------------------------------------------


 

3.                                       Payment of Construction Costs. 
Landlord shall pay for the costs to construct the Tenant Improvements based on
the Space Plan in existence as of the date hereof.  Any additional costs due to
changes in the Tenant Improvements reflected in the Space Plan or in the
Construction Plans requested by Tenant or as a result of any Tenant Delay shall
be paid by Tenant as provided in section 4 below.

 

4.                                       Changes in Work.  Tenant shall be
permitted to make changes in the Space Plan, Construction Plans, Tenant
Improvements or Specifications, but only if Tenant agrees to pay for any
additional cost attributable to such changes and provided such changes are
approved by Landlord, which approval will not be unreasonably withheld.  Any
change that results in a delay in constructing the Tenant Improvements shall be
deemed a Tenant Delay, and shall extend the time period by which Landlord must
Substantially Complete the Tenant Improvements, but shall not extend or postpone
the date for payment of rent or for commencement of the term under this Lease. 
The cost of such changes, including the cost to revise the Construction Plans,
obtain any additional permits and construct any additional improvements required
as a result thereof, shall be paid by Tenant to Landlord within ten (10) days
after request by Landlord, together with reasonable supporting documentation. If
Landlord does not receive such payment within said ten (10) day period, Landlord
shall have the right, in addition to any other rights or remedies available
under the Lease, at law or in equity, to (i) discontinue all or any portion of
the work until it receives said payment; (ii) proceed with the other work not
affected by such change until such payment is received; (iii) proceed with the
work contemplated with such change; or (iv) proceed with the work without making
such change; in which case the commencement or completion of such work shall not
be deemed a waiver of Tenant’s obligation to pay for same or any additional
costs or expenses incurred as a result thereof.

 

5.                                       ADA.  By the Commencement Date,
Landlord agrees that the Tenant Improvements and the Premises will comply with
the accessibility requirements of the Americans with Disabilities Act, 42 U.S.C.
§§ 12101 et. seq. and any rules, regulations, restrictions, guidelines,
requirements or publications promulgated or published pursuant thereto (“ADA”),
exclusive of any changes that may be required due to Tenant’s particular use or
change in use of the Premises or the manner in which it conducts its business
therein, or the construction of any improvements or alterations in the Premises
by Tenant.

 

6.                                       Landlord’s Exterior Work.  At its
expense, Landlord agrees to make the exterior remodeling improvements depicted
in Exhibit B-3 attached hereto (“Exterior Work”).  Landlord shall have the
right, but not the obligation to make changes to the Exterior Work without the
consent of Tenant so long as the changes that may reduce the scope of the
Exterior Work do not have an adverse effect on the cosmetic appearance of the
exterior of the Building.  Landlord agrees to complete the Exterior Work prior
to, and as a condition to, the Commencement Date, subject to Tenant Delays.

 

7.                                       FFE.  At its expense, Landlord agrees
to provide the furniture, fixtures and equipment as noted in the Space Plan
attached hereto (the “FF&E”) on or before the Commencement Date.  The quality
and type of materials shall be subject to the reasonable approval of Landlord
and Tenant and consistent with Class A office use.  Tenant shall provide its
approval or disapproval within three days after request by Landlord and any
disapproval must include the changes requested by Tenant for approval.

 

8.                                       Warranty.  The Tenant Improvements, the
Exterior Work and the FF&E shall be constructed or obtained in accordance with
the Construction Plans and Specifications (in the case of the Tenant
Improvements), Exhibit B-3 (in the case of the Exterior Work) or the Space Plan
(in the case of the FF&E), in full compliance with all Laws.  Landlord shall
warrant that the Tenant Improvements and the Exterior Work are free from
material defects in workmanship and materials for a period of one year following
completion (“Warranty Period”), and Landlord will assign to Tenant any warranty
Landlord

 

3

--------------------------------------------------------------------------------


 

may receive in connection with the FF&E.  Tenant must notify Landlord of a
defect promptly after Tenant discovers such defect, but not later than the end
of the Warranty Period.

 

9.                                       Remeasurement of Square Footage.  The
Premises shall contain a rentable area of approximately the rentable square feet
(“RSF”) set forth in Section D of the Lease Summary, which is the Landlord’s
best estimate of the rentable area that will be in the Premises upon completion
of construction of the Tenant Improvements.  Upon the completion of the Tenant
Improvements in the Premises, Landlord shall cause the Premises to be remeasured
in accordance with the Standard (as defined below) and shall, within (10) days
of the completion of the Tenant Improvements, advise Tenant, by notice, of the
RSF in the Premises and the basis for such calculation (“Landlord’s
Determination”).  If Tenant shall dispute Landlord’s Determination, it may
contest Landlord’s Determination by sending Landlord a notice (“Contest Notice”)
within thirty (30) days following receipt of Landlord’s Determination.  If
Tenant does not send the Contest Notice within such time period, Landlord’s
Determination shall be final and binding on Tenant and all dollar amounts set
forth in Section K of the Lease Summary which are predicated on RSF shall be
amended to reflect Landlord’s Determination.  If Tenant sends the Contest Notice
within the time period, then within ten (10) days of Landlord’s receipt of the
Contest Notice from Tenant, Landlord and Tenant shall jointly appoint a designer
or architect (“Neutral”) to field measure the Premises in accordance with the
Standard, and all figures, percentages and dollar amounts in the Lease which are
predicated on the RSF set forth in Section K of the Lease Summary shall be
amended accordingly, based on the field measurements by the Neutral in
accordance with the Standard.  The Neutral must be a designer or architect with
ten (10) years of experience and familiar with BOMA definitions in the
Standard.  If Landlord and Tenant are unable to agree upon a Neutral, such
appointment shall be made as quickly as possible by any court of competent
jurisdiction after request by either Landlord or Tenant.  The calculation of the
rentable area shall include the rentable area of the floor according to the
Standard Method for Measuring Floor Area in Office Buildings, ANSI Z65.1-1996
(“Standard”).  If the determination by the Neutral is within plus or minus 5% of
the Landlord’s Determination, the cost of the Neutral shall be paid by Tenant. 
If the determination by the Neutral shall be paid by Tenant.  If the
determination by the Neutral is not within plus or minus five percent (5%) of
the Landlord’s Determination the cost of the Neutral shall be paid by Landlord

 

4

--------------------------------------------------------------------------------


 

Exhibit B-1

 

Space Plan

 

5

--------------------------------------------------------------------------------


 

Exhibit B-2

 

Specifications

 

6

--------------------------------------------------------------------------------


 

Exhibit B-3

 

Exterior Work

 

7

--------------------------------------------------------------------------------


 

Exhibit C

 

ACCEPTANCE AGREEMENT

 

This Acceptance Agreement is made as of                            , 2003, by
and between the parties hereto with regard to that Lease dated June 30, 2003, by
and between Shoreline Park, LLC, a Delaware limited liability company, as
Landlord (“Landlord”), and Omnicell, Inc., a Delaware corporation, as Tenant
(“Tenant”), affecting those premises commonly known as 1201 Charleston Road,
Mountain View, California.  The parties hereto agree as follows:

 

1.                                       Landlord delivered possession of the
Premises to Tenant on                      , 2003 with all improvements and
work, if any, required completed in the condition required under the Lease,
subject to those items listed on Schedule 1, and Tenant accepted possession of
the Premises.

 

2.                                       The Commencement Date of the Lease Term
for the Premises is                            , 2003     , and the Lease Term
for the Premises shall expire on                                     ,        ,
unless sooner terminated according to the terms of the Lease.

 

LANDLORD:

TENANT:

 

 

SHORELINE PARK, LLC
a Delaware limited liability company

OMNICELL, Inc.
a Delaware corporation

 

 

By:

Divco West Group, LLC,
a Delaware limited liability company
Its Agent

 

By:

/s/ DENNIS P. WOLF

 

 

Name:

Dennis P. Wolf

Title:

Executive Vice President
of Operations, Finance
and Administration, and
Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ SCOTT L. SMITHERS

 

 

 

 

 

Name:

Scott L. Smithers

 

 

 

 

 

Its:

DOD

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

Hazardous Materials Disclosure Certificate

 

Your cooperation in this matter is appreciated.  Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant.  After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate.  The information contained in the initial Hazardous
Materials Disclosure Certificate and each annual certificate provided by you
thereafter will be maintained in confidentiality by Landlord subject to release
and disclosure as required by (i) any lenders and owners and their respective
environmental consultants, (ii) any prospective purchaser(s) of all or any
portion of the property on which the Premises are located, (iii) Landlord to
defend itself or its lenders, partners or representatives against any claim or
demand, and (iv) any laws, rules, regulations, orders, decrees, or ordinances,
including, without limitation, court orders or subpoenas.  Any and all
capitalized terms used herein, which are not otherwise defined herein, shall
have the same meaning ascribed to such term in the Lease Agreement.  Any
questions regarding this certificate should be directed to, and when completed,
the certificate should be delivered to:

 

Landlord:                               c/o Divco West Group, LLC,
150 Almaden Blvd., Suite 700
San Jose, CA 94549
Attn.:                                         

 

Name of (Prospective)
Tenant:                                                      

 

Mailing Address:

 

 

Contact Person, Title and Telephone Number(s):

 

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

Address of (Prospective) Premises:

 

 

Length of (Prospective) Initial Term:

 

 

1.                                      General Information:

 

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled

 

1

--------------------------------------------------------------------------------


 

services and activities to be provided or otherwise conducted.  Existing Tenants
should describe any proposed changes to on-going operations.

 

 

2.                                      Use, Storage and Disposal of Hazardous
Materials

 

2.1                                 Will any Hazardous Materials be used,
generated, stored or disposed of in, on or about the Premises?  Existing Tenants
should describe any Hazardous Materials which continue to be used, generated,
stored or disposed of in, on or about the Premises.

 

Wastes

 

Yes

o

 

 

No

o

 

Chemical Products

 

Yes

o

 

 

No

o

 

Other

 

Yes

o

 

 

No

o

 

 

If Yes is marked, please explain:

 

 

 

2.2                                 If Yes is marked in Section 2.1, attach a
list of any Hazardous Materials to be used, generated, stored or disposed of in,
on or about the Premises, including the applicable hazard class and an estimate
of the quantities of such Hazardous Materials at any given time; estimated
annual throughput; the proposed location(s) and method of storage (excluding
nominal amounts of ordinary household cleaners and janitorial supplies which are
not regulated by any Environmental Laws); and the proposed location(s) and
method of disposal for each Hazardous Material, including, the estimated
frequency, and the proposed contractors or subcontractors.  Existing Tenants
should attach a list setting forth the information requested above and such list
should include actual data from on-going operations and the identification of
any variations in such information from the prior year’s certificate.

 

3.                                      Storage Tanks and Sumps

 

3.1                                 Is any above or below ground storage of
gasoline, diesel, petroleum, or other Hazardous Materials in tanks or sumps
proposed in, on or about the Premises?  Existing Tenants should describe any
such actual or proposed activities.

 

Yes o

No o

 

 

If yes, please explain:

 

 

4.                                      Waste Management

 

4.1                                 Has your company been issued an EPA
Hazardous Waste Generator I.D. Number?  Existing Tenants should describe any
additional identification numbers issued since the previous certificate.

 

2

--------------------------------------------------------------------------------


 

Yes o

No o

 

 

4.2                                 Has your company filed a biennial or
quarterly reports as a hazardous waste generator? Existing Tenants should
describe any new reports filed.

 

Yes o

No o

 

 

If yes, attach a copy of the most recent report filed.

 

5.                                      Wastewater Treatment and Discharge

 

5.1                                 Will your company discharge wastewater or
other wastes to:

 

        storm drain?

 

        sewer?

        surface water?

 

        no wastewater or other wastes discharged.

 

Existing Tenants should indicate any actual discharges.  If so, describe the
nature of any proposed or actual discharge(s).

 

 

5.2                                 Will any such wastewater or waste be treated
before discharge?

 

Yes o

No o

 

 

If yes, describe the type of treatment proposed to be conducted.  Existing
Tenants should describe the actual treatment conducted.

 

 

6.                                      Air Discharges

 

6.1                                 Do you plan for any air filtration systems
or stacks to be used in your company’s operations in, on or about the Premises
that will discharge into the air; and will such air emissions be monitored? 
Existing Tenants should indicate whether or not there are any such air
filtration systems or stacks in use in, on or about the Premises which discharge
into the air and whether such air emissions are being monitored.

 

Yes o

No o

 

 

If yes, please describe:

 

 

 

6.2                                 Do you propose to operate any of the
following types of equipment, or any other equipment requiring an air emissions
permit?  Existing Tenants should specify any such equipment being operated in,
on or about the Premises.

 

        Spray booth(s)

 

        Incinerator(s)

        Dip tank(s)

 

        Other (Please describe)

        Drying oven(s)

 

        No Equipment Requiring Air Permits

 

3

--------------------------------------------------------------------------------


 

If yes, please describe:

 

 

7.                                      Hazardous Materials Disclosures

 

7.1                                 Has your company prepared or will it be
required to prepare a Hazardous Materials management plan (“Management Plan”)
pursuant to Fire Department or other governmental or regulatory agencies’
requirements?  Existing Tenants should indicate whether or not a Management Plan
is required and has been prepared.

 

Yes o

No o

 

 

If yes, attach a copy of the Management Plan.  Existing Tenants should attach a
copy of any required updates to the Management Plan.

 

7.2                                 Are any of the Hazardous Materials, and in
particular chemicals, proposed to be used in your operations in, on or about the
Premises regulated under Proposition 65?  Existing Tenants should indicate
whether or not there are any new Hazardous Materials being so used which are
regulated under Proposition 65.

 

Yes o

No o

 

 

If yes, please explain:

 

 

8.                                      Enforcement Actions and Complaints

 

8.1                                 With respect to Hazardous Materials or
Environmental Laws, has your company ever been subject to any agency enforcement
actions, administrative orders, or consent decrees or has your company received
requests for information, notice or demand letters, or any other inquiries
regarding its operations?  Existing Tenants should indicate whether or not any
such actions, orders or decrees have been, or are in the process of being,
undertaken or if any such requests have been received.

 

Yes o

No o

 

 

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents.  Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the Lease Agreement.

 

 

 

4

--------------------------------------------------------------------------------


 

8.2                                 Have there ever been, or are there now
pending, any lawsuits against your company regarding any environmental or health
and safety concerns?

 

Yes o

No o

 

 

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord.  Existing Tenants should describe and attach a copy of
any new complaint(s), cross-complaint(s), pleadings and other related documents
not already delivered to Landlord pursuant to the Lease Agreement.

 

 

 

8.3                                 Have there been any problems or complaints
from adjacent Tenants, owners or other neighbors at your company’s current
facility with regard to environmental or health and safety concerns?  Existing
Tenants should indicate whether or not there have been any such problems or
complaints from adjacent Tenants, owners or other neighbors at, about or near
the Premises.

 

Yes o

No o

 

 

If yes, please describe.  Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the Lease
Agreement.

 

 

 

9.                                      Permits and Licenses

 

9.1                                 Attach copies of all Hazardous Materials
permits and licenses including a Transporter Permit number issued to your
company with respect to its proposed operations in, on or about the Premises,
including, without limitation, any wastewater discharge permits, air emissions
permits, and use permits or approvals.  Existing Tenants should attach copies of
any new permits and licenses as well as any renewals of permits or licenses
previously issued.

 

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of the Lease Agreement; and (C) that Tenant shall
have and retain full and complete responsibility and liability with respect to
any of the Hazardous Materials disclosed in the Hazardous Material Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such
certificate.  Tenant further agrees that none of the following described acts or
events shall be construed or otherwise interpreted as either (a) excusing,
diminishing or otherwise limiting Tenant from the requirement to fully and
faithfully perform its obligations under the Lease with respect to Hazardous
Materials, including, without limitation, Tenant’s indemnification of the
Indemnitees and compliance with all Environmental Laws, or (b) imposing upon
Landlord, directly or indirectly, any duty or liability with respect to any such
Hazardous Materials, including, without limitation, any duty on Landlord to
investigate or otherwise verify the accuracy of the representations and
statements made therein or to ensure that Tenant is in compliance with all
Environmental Laws;

 

5

--------------------------------------------------------------------------------


 

(i) the delivery of such certificate to Landlord and/or Landlord’s acceptance of
such certificate, (ii) Landlord’s review and approval of such certificate, (iii)
Landlord’s failure to obtain such certificate from Tenant at any time, or (iv)
Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives.  Notwithstanding
the foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

 

I (print name)                                        , acting with full
authority to bind the (proposed) Tenant and on behalf of the (proposed) Tenant,
certify, represent and warrant that the information contained in this
certificate is true and correct.

 

 

(Prospective) Tenant:

 

By:

/s/ DENNIS P. WOLF

 

 

Title:

Executive Vice President
of Operations, Finance
and Administration, and
Chief Financial Officer

 

 

Date:

6/30/2003

 

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM NO. 1

 

This ADDENDUM NO. 1 (this “Addendum”) is made in connection with and is a part
of that certain Lease, dated as of June 12, 2003, by and between Shoreline Park,
LLC, a Delaware limited liability company, as Landlord, and Omnicell, Inc., a
Delaware corporation (the “Lease”).

 

1.                                       Definitions and Conflict.  All
capitalized terms referred to in this Addendum shall have the same meaning as
provided in the Lease, except as expressly provided to the contrary in this
Addendum.  In case of any conflict between any term or provision of the Lease
and any exhibits attached thereto and this Addendum, this Addendum shall
control.

 

2.                                       Option to Extend and Rent During the
Extended Period.  Tenant shall have one (1) option to extend the initial Lease
Term for a period of five (5) years (the period shall be referred to as the
“Extension Period”) by giving written notice of exercise of such option
(“Extension Option Notice”) at least one hundred eight (180) days, but not more
than three hundred sixty-five (365) days, prior to the expiration of the initial
Lease Term.  If an Event of Tenant’s Default (as defined in Section 13.1 of the
Lease) exists on the date of giving an Extension Option Notice, or if an Event
of Tenant’s Default exists on the date of the applicable Extension Period is to
commence, the Extension Period at the option of Landlord shall not commence and
the Lease shall expire at the end of initial Lease Term.  The Extension Period
shall commence, if at all, immediately following the expiration of the initial
Lease Term.  If Tenant is in default (after notice and the expiration of the
applicable cure period) under any term or provision of the Lease on the date of
the applicable Extension Period is to commence, the Extension Period at the
option of Landlord shall not commence and the Lease shall expire at the end of
initial term.  The Extension Period shall be upon all of the terms and
provisions of the Lease, except that the Base Monthly Rent during such Extension
Period shall be five-five percent (95%) of then Fair Market Rent, (ii) Tenant
shall not have any right or option to extend the Lease Term beyond the one and
only Extension Period, (iv) any work, allowances or concession provided, granted
or available to Tenant at or in connection with the commencement of the initial
Lease Term will not apply, except that Landlord shall agree, at not cost to
Tenant, to recarpet and repaint the Premises.

 

2.1                                 Fair Market Rent. The term “Fair Market
Rent” for purposes of determining Base Monthly Rent during the Extension Period
shall mean the base monthly rent generally applicable to similar leases in like
buildings for space of comparable size, age, quality of the Premises in the
Mountain View, Sunnyvale and Santa Clara, California area projected as of the
first day of the Extension Period by giving due consideration for the quality of
the Building and improvements therein (including the quality of the then
existing improvements in the Premises), for a term comparable to the Extension
Period at the time the commencement of the Extension Period is scheduled to
commence, and otherwise subject to the terms and conditions of this Lease that
will be applicable during the Extension Period.

 

2.2                                 Procedure to Determine Fair Market Rent. 
Landlord shall notify Tenant in writing of Landlord’s determination of the Fair
Market Rent (“Landlord’s FMR”) after receipt of the Extension Option Notice. 
Within thirty (30) days after receipt of such written notice of Landlord’s FMR,
Tenant shall have the right either to: (i) accept Landlord’s FMR, or (ii) elect
to have the Fair Market Rent determined in accordance with the appraisal
procedure set forth below.  If Tenant fails to provide written notice of such
election within said time period, Landlord may send a second written notice to
Landlord requesting such election and if Tenant fails to provide written notice
of such election to Landlord within five (5) days after receipt of such second
written notice, then it shall be deemed an acceptance of Landlord’s FMR.  The
election (or deemed election) by Tenant under this section shall be
non-revocable and binding on the parties.

 

1

--------------------------------------------------------------------------------


 

 

2.3                                 Appraisers.  If Tenant has elected to have
the Fair Market Rent determined by an appraisal, then within ten (10) days after
receipt of Tenant’s written notice of such an election, each party, by giving
written notice to the other party, shall appoint an appraiser to render a
written opinion of the Fair Market Rent for the Extension Period.  Each
appraiser must be a member of the Appraisal Institute of America (MAI) for at
least five years and with at least five years experience in the appraisal of
rental rates of office buildings in the area in which the Building is located
and otherwise unaffiliated with either Landlord or Tenant.  The two appraisers
shall render their written opinion of the Fair Market Rent for the Extension
Period to Landlord and Tenant within twenty (20) days after the appointment of
the second appraiser.  If the Fair Market Rent of each appraiser is within five
percent (5%) of each other, then the average of the two appraisals of Fair
Market Rent shall be the Base Monthly Rent for the Extension Period.  If one
party does not appoint its appraiser as provided above, then the one appointed
shall determine the Fair Market Rent.  The Fair Market Rent so determined under
this section shall be binding on Landlord and Tenant.

 

2.4                                 Third Appraiser.  If the Fair Market Rent
determined by the appraisers is more than five percent (5%) apart, then the two
appraisers shall pick a third appraiser within ten (10) days after the two
appraisers have rendered their opinions of Fair Market Rent as provided above. 
If the two appraisers are unable to agree on the third appraiser within said ten
(10) day period, Landlord and Tenant shall mutually agree on the third appraiser
within ten (10) days thereafter and if the parties fail to agree within said
time period, then at the request of either Landlord or Tenant, such third
appraiser shall be promptly appointed by the then Presiding Judge of the
Superior Court of the State of California for the County where the Premises are
located..  The third appraiser shall be a person who has not previously acted in
any capacity for either party and must meet the qualifications stated above.

 

2.5                                 Impartial Appraisal.  Within twenty (20)
days after its appointment, the third appraiser shall render its written opinion
of the Fair Market Rent for the applicable Extension Period (“Third Opinion”). 
If the fair market rent set forth in the Third Opinion is equidistant from the
fair market rent determination of Landlord’s and Tenant’s appraiser, then the
fair market rent contained in the Third Opinion shall be the Base Monthly Rent
during the Extension Period.  If the fair market rent of the Third Opinion is
not equidistant from the fair market rent made by Landlord’s and Tenant’s
appraiser, then the two closest fair market determinations made by Landlord’s
appraiser, Tenant’s appraiser and the Third Opinion shall be average and such
average shall be the Base Monthly Rent during the applicable Extension Period.
 The fair market rent determined in accordance with the foregoing procedure
shall be binding on the parties

 

2.6                                 Appraisal Costs.  Each party shall bear the
cost of its own appraiser and one-half (1/2) the cost of the third appraiser.

 

2.7                                 Acknowledgment of Rent.  After the Fair
Market Rent for the Extension Period has been established in accordance with the
foregoing procedure, Landlord and Tenant shall promptly execute an amendment to
the Lease to reflect the Base Monthly Rent for the Extension Period.

 

2.8                                 Personal to Assignees.  The foregoing option
to extend is personal to the original Tenant signing the Lease and any
transferee under a Permitted Transfer (as defined in Section 14.1F of the Lease)
and any other assignee approved in writing by Landlord, but may not be assigned
or transferred to or exercised by any other assignee, sublessee or transferee
under a Transfer.

 

2

--------------------------------------------------------------------------------


 

3.                                       First Offer Expansion Right.  As of the
date of the Lease, Landlord owns the following buildings in the Shoreline
Business Park (in addition to the Building): 1395-1397 Charleston Road, 1380
Shorebird Way, 1390 Shorebird Way, 1383 Shorebird Way, 1393 Shorebird Way and
1371-1375 Shorebird Way, Mountain View, CA (the “Other Buildings”).  Tenant
shall have the right during the initial Term (the “First Offer Period”), not the
Extension Period or any other period after the initial Term, to expand into
space in one of the Other Buildings that at the time is still owned by Landlord
(the “Expansion Space”) solely in accordance with the terms of this Section 3
and its subsections, provided that Tenant is not in default of any term or
provision of the Lease.  Such right shall not be applicable to (i) a renewal,
expansion, assignment or sublease of any lease with any existing tenant for
space in any portion of the Expansion Space, (ii) any expansion options or
similar rights granted to any other tenant now existing in the Other Buildings,
or (iii) any building included in the definition of Other Buildings that has
been sold by Landlord,.  Notwithstanding anything to the contrary in this
Addendum or the Lease, if Landlord sells any or all of the buildings in
definition of Other Buildings, then such buildings affected thereby shall no
longer be included in the Other Buildings where there may be Expansion Space. 
For purposes hereof of this Section 3, a sale shall include a sale by Landlord
to another party or a taking in condemnation (or an agreement in lieu thereof),
or a foreclosure or trustee sale (or deed in lieu thereof).

 

3.1                                 Process.  During the First Offer Period, if
Tenant wants to lease additional space in the Expansion Space, Tenant shall
notify Landlord of the size of the additional Expansion Space Tenant wants to
lease (“Tenant’s Expansion Request”).  Tenant’s Expansion Request shall remain
in effect for a period of six (6) months, until Tenant accepts a Landlord’s
Expansion Proposal or until Tenant revokes an Expansion Request, whichever comes
first.  If Landlord determines that a portion of the Expansion Space matching
Tenant’s Expansion Request is available for lease or will be available for lease
within the following six months after Landlord’s receipt of Tenant’s Expansion
Request, Landlord will propose such space to Tenant for lease at a rental rate
and other terms and conditions acceptable to Landlord in its sole and absolute
discretion (“Landlord’s Expansion Proposal”).  No court, arbitrator, mediator,
appraiser or other third party shall have the right to determine the terms and
conditions for any lease terms in Landlord’s Expansion Proposal.  Tenant shall
have ten (10) days within which to agree to lease such Expansion Space on the
terms set forth in Landlord’s Expansion Proposal or to reject such proposal.  If
Tenant fails to provide written notice of acceptance of Landlord’s Expansion
Proposal within said time period, Landlord may send a second written notice to
Landlord requesting Tenant’s response and if Tenant fails to provide written
notice of acceptance to Landlord within two (2) business days after receipt of
such second written notice, then it shall be deemed a rejection by Tenant.  If
Tenant provides written notice of acceptance of Landlord’s Expansion Proposal
but makes any change in the terms for the lease of the Expansion Space contained
in the Landlord’s Expansion Proposal, then it shall be deemed a rejection of
Landlord’s Expansion Proposal.

 

3.2                                 Effect of Rejection.  If Tenant rejects (or
is deemed to have rejected) the offer to lease the portion of the Expansion
Space contained in the Landlord’s Expansion Proposal (the “Rejected Space”),
Landlord shall be free to lease all or any portion of the Rejected Space offered
to Tenant to any other party on the terms proposed in Landlord’s Expansion
Proposal, or on any other terms which may be different than the terms in
Landlord’s Expansion Proposal, subject to the limitation in Section 3.3 below,
in which case Tenant’s right to lease the Rejected Space shall automatically
lapse and the Rejected Space will no longer be subject to Tenant’s rights to
expand under Section 3 of this Addendum.

 

3.3                                 Changes in the Offer.  If the difference in
the stated minimum monthly rent for the term contained in Landlord’s Expansion
Proposal that was not accepted by Tenant is greater than ten percent (10%) of
the stated minimum monthly rent payable over the term in any amended offer to
lease

 

3

--------------------------------------------------------------------------------


 

from a third party, Landlord shall be obligated to offer the revised terms to
Tenant and Tenant shall have five (5) days after receipt of such amended offer
to accept or reject the revised terms.  If Tenant rejects or does not accept the
revised or new terms within the foregoing time period, Landlord shall have the
right to enter a lease for all or any portion of such Expansion Space on the
revised or new terms.

 

3.4                                 Election to Expand.  If Tenant accepts
Landlord Expansion Proposal as provided above, then the parties shall enter into
an amendment of the Lease to include such Expansion Space on the terms set forth
in Landlord’s Proposal Notice.

 

3.5                                 Personal to Assignees.  The foregoing right
of first offer to lease the Expansion Space is personal to the original Tenant
signing the Lease and any transferee under a Permitted Transfer and any other
assignee approved in writing by Landlord, but may not be assigned or transferred
to or exercised by any other assignee, sublessee or transferee under a Transfer.

 

4.                                       First Offer to Purchase.  If Landlord
elects in its sole and absolute discretion to market the Building for sale, as a
single asset and not in a pool or combination of other properties owned by
Landlord or its affiliates, to an unaffiliated third party, at any time during
the initial Lease Term or any extended term, and if Tenant is not then in
default of the Lease beyond any applicable notice and cure periods, Landlord
will first notify Tenant in writing of the price and on terms and conditions
under which Landlord would sell the Building to Tenant (the “Sale Notice”). 
Landlord may market for sale the Building at any time, including while Tenant is
considering to purchase based on the Sale Notice.  Tenant may elect to purchase
at the price and terms set forth in the Sale Notice by delivering to Landlord
unconditional and irrevocable written notice of acceptance within 10 days after
receipt of the Sale Notice.  If Tenant does not provide such notice of
acceptance within said time period or if Tenant makes any change in the purchase
price or other terms in the Sale Notice, it shall be deemed an election not to
purchase, and Landlord shall be free to sell the Building to any other party on
the terms proposed in Landlord’s Sale Notice, or on any other terms which may be
different than the terms in Landlord’s Sale Notice, so long as the purchase
price is not 10% less than the purchase price proposed in the applicable Sale
Notice, for a period of 12 months, in which case Tenant’s right to purchase the
Building shall lapse and be of no further force or effect.  If Landlord fails to
consummate such a sale or enter into a binding purchase agreement for such a
sale during such period, the rights of Tenant pursuant to this Paragraph 4 shall
once again be effective.  No court, arbitrator, mediator, appraiser or other
third party shall have the right to determine the purchase price or other terms
and conditions for purchase of the Building.  Upon exercise of the option to
purchase, the parties shall enter into a binding purchase agreement containing
the terms set forth in the Sale Notice, which terms may include a deposit by
Tenant of five percent of the purchase price in escrow with an escrow company
selected by Tenant, which deposit may be non-refundable but applicable to the
purchase price at closing.

 

The foregoing right of first offer to purchase the Building is personal to the
original Tenant signing the Lease and any transferee under a Permitted Transfer
and any other assignee approved in writing by Landlord, but may not be assigned
or transferred to or exercised by any other assignee, sublessee or transferee
under a Transfer.

 

Notwithstanding anything to the contrary, Tenant acknowledges and agrees that
this option to purchase is subject and subordinate to any deed of trust now or
hereafter placed on the Building and that any lender will not be obligated to
agree to recognize such right in the event of a foreclosure, trustee’s sale or
deed in lieu thereof or in connection with providing any subordination,
attornment and non-disturbance agreement.

 

4

--------------------------------------------------------------------------------